
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


U.S. PURCHASE AGREEMENT


Dated September 15, 2005

among

MOLSON COORS CAPITAL FINANCE ULC

(Fully and Unconditionally Guaranteed by Molson Coors Brewing Company and
certain subsidiaries of Molson Coors Brewing Company)

and

J.P. MORGAN SECURITIES INC.

and

MORGAN STANLEY & CO. INCORPORATED

--------------------------------------------------------------------------------



MOLSON COORS CAPITAL FINANCE ULC
$300,000,000 4.85% Senior Notes due 2010
Purchase Agreement

J.P. Morgan Securities Inc.
Morgan Stanley & Co. Incorporated
c/o J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017

Dear Ladies and Gentlemen:

        Molson Coors Capital Finance ULC, a Nova Scotia unlimited liability
company (the "Issuer"), proposes to issue and sell to the several purchasers
named in Schedule I hereto (the "Initial Purchasers") $300,000,000 principal
amount of its 4.85% Senior Notes due 2010 (the "Securities") to be guaranteed on
a senior unsecured basis by Molson Coors Brewing Company, a Delaware corporation
(the "Parent") and by each of the subsidiaries listed on Schedule II hereto and
such other subsidiaries as may be required from time to time pursuant to the
Indenture (collectively, the "Subsidiary Guarantors" and, with the Parent, the
"Guarantors"). The Securities are to be issued pursuant to the provisions of an
indenture to be dated as of September 22, 2005 (the "Indenture") among the
Issuer, the Guarantors and The Canada Trust Company and TD Banknorth, National
Association as co-trustees (collectively, the "Trustee").

        The Securities will be offered without being registered under the
Securities Act of 1933, as amended (the "Securities Act"), to qualified
institutional buyers in compliance with the exemption from registration provided
by Rule 144A under the Securities Act.

        The Initial Purchasers and their direct and indirect transferees will be
entitled to the benefits of a Registration Rights Agreement dated the Closing
Date (as defined in Section 4) between the Issuer, the Guarantors and the
Initial Purchasers (the "Registration Rights Agreement").

        In connection with the sale of the Securities, the Issuer and the Parent
have prepared a preliminary offering memorandum (the "Preliminary Memorandum")
and will prepare a final offering memorandum (the "Final Memorandum" and, with
the Preliminary Memorandum, each a "Memorandum") including or incorporating by
reference a description of the terms of the Securities, the terms of the
offering and a description of the Parent. As used herein, the term "Memorandum"
shall include in each case the documents incorporated by reference therein. The
terms "supplement", "amendment" and "amend" as used herein with respect to a
Memorandum shall include all documents incorporated or deemed incorporated by
reference in the Preliminary Memorandum or Final Memorandum that are filed with
the Securities and Exchange Commission (the "Commission") pursuant to the
Securities Exchange Act of 1934, as amended (the "Exchange Act") subsequent to
the date of such Memorandum but on or prior to the date that is the later of the
Closing Date (as defined in Section 4) and the date on which all of the
Securities shall have been sold by the Initial Purchasers.

        1.     Representations and Warranties. Each of the Issuer and the
Guarantors represents and warrants, and agrees with you that:

        (a)   Each document, if any, filed or to be filed pursuant to the
Exchange Act and incorporated or deemed to be incorporated by reference in
either Memorandum complied or will comply, as the case may be, when so filed in
all material respects with the Exchange Act and the applicable rules and
regulations thereunder.

        (b)   The Preliminary Memorandum, as of its date and as of the date of
any supplement or amendment thereto, does not contain and the Final Memorandum,
in the form used by the Initial Purchasers to confirm sales, as of its date and
as of the date of any supplement or amendment thereto and on the Closing Date,
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except that the
representations and warranties set

--------------------------------------------------------------------------------






forth in this paragraph (b) do not apply to statements or omissions in either
Memorandum based upon information relating to any Initial Purchasers and their
expected actions in connection with the offering contemplated by the Memorandum,
that is furnished to the Issuer in writing by such Initial Purchasers through
you expressly for use therein.

        (c)   Each of the Issuer and the Parent has been duly incorporated, is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation, has the corporate power and authority to own
its property and to conduct its business as described in each Memorandum and is
duly qualified to transact business and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
condition, financial or otherwise, or on the earnings, business or operations of
the Issuer, the Parent and their subsidiaries taken as a whole (a "Material
Adverse Effect"), or on the performance of the Issuer and the Guarantors of
their respective obligations under the Securities.

        (d)   Each Subsidiary Guarantor has been duly organized, is validly
existing and in good standing (to the extent such concept is applicable) under
the laws of the jurisdiction of its organization, has all requisite power and
authority to own its property and to conduct its business as described in each
Memorandum and is duly qualified to transact business and is in good standing
(to the extent such concept is applicable) in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect; with respect to each of
the Subsidiary Guarantors that is a corporation, all of the issued shares of
capital stock of each such Subsidiary Guarantor have been duly and validly
authorized and issued, are fully paid and nonassessable and are owned directly
or indirectly by the Parent, free and clear of all liens, encumbrances, equities
or claims and with respect to each of the Subsidiary Guarantors that is a
limited liability partnership, all partnership interests are owned directly or
indirectly by the Parent, free and clear of all liens, encumbrances, equities or
claims.

        (e)   The financial statements and the related notes thereto included or
incorporated by reference in the Preliminary Memorandum and the Final Memorandum
comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable, and present fairly the
financial position of the Parent and its subsidiaries as of the dates indicated
and the results of their operations and the changes in their cash flows for the
periods specified; such financial statements have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis
throughout the periods covered thereby; and the other financial information
included or incorporated by reference in the Preliminary Memorandum and the
Final Memorandum has been derived from the accounting records of the Parent and
its subsidiaries and presents fairly the information shown thereby.

        (f)    This Agreement has been duly authorized, executed and delivered
by the Issuer and the Guarantors.

        (g)   The Securities have been duly authorized by the Issuer and the
Guarantors and, when executed and authenticated in accordance with the
provisions of the Indenture and delivered to and paid for by the Initial
Purchasers in accordance with the terms of this Agreement, will be valid and
binding obligations of the Issuer and the Guarantors, enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors' rights generally and general principles of equity, and will
be entitled to the benefits of the Indenture and the Registration Rights
Agreement.

        (h)   On the Closing Date, the Exchange Securities (as defined in the
Registration Rights Agreement), including the related guarantees, will have been
duly authorized by the Issuer and the

2

--------------------------------------------------------------------------------






Guarantors and, when duly executed, authenticated, issued and delivered as
contemplated by the Registration Rights Agreement, will be duly and validly
issued and outstanding and will constitute valid and legally binding obligations
of the Issuer, as issuer, and the Guarantors, as guarantors, enforceable against
the Issuer and the Guarantors in accordance with their terms, subject to
applicable bankruptcy, insolvency or similar laws affecting creditors' rights
generally and general principles of equity, and will be entitled to the benefits
of the Indenture.

        (i)    The obligations under the Indenture will be guaranteed by the
Guarantors and the Indenture will be duly authorized by the Issuer and the
Guarantors and, when executed and delivered by the Issuer and the Guarantors,
the Indenture will be a valid and binding agreement of the Issuer and the
Guarantors, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency or similar laws affecting creditors' rights generally and
general principles of equity.

        (j)    The Registration Rights Agreement has been duly authorized, and
as of the Closing Date, will be duly executed and delivered by, and will be a
valid and binding agreement of, the Issuer and the Guarantors, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors' rights generally and general principles of
equity and except as rights to indemnification and contribution under the
Registration Rights Agreement that may be limited under applicable law.

        (k)   The execution and delivery by the Issuer and the Guarantors of,
and the performance by the Issuer and the Guarantors of their respective
obligations under, this Agreement, the Indenture, the Registration Rights
Agreement and the Securities will not contravene (i) any agreement or other
instrument binding upon the Issuer or the Guarantors or any of their
subsidiaries that is material to the Issuer and the Guarantors and their
subsidiaries, taken as a whole, or any provision of applicable law, (ii) the
certificate of incorporation or by-laws of the Issuer and the Guarantors, or
(iii) any judgment, order or decree of any governmental body, agency or court
having jurisdiction over the Issuer, the Guarantors or any of their
subsidiaries, and no consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by the Issuer and the Guarantors of their respective obligations
under this Agreement, the Indenture, the Registration Rights Agreement or the
Securities, except (x) such as may be required by the securities or Blue Sky
laws of the various states in connection with the offer and sale of the
Securities and (y) by Federal and state securities laws with respect to the
Issuer's and the Guarantors' obligations under the Registration Rights
Agreement.

        (l)    There has not occurred any material adverse change, or any
development involving a prospective material adverse change, in the condition,
financial or otherwise, or in the earnings, business or operations of the
Issuer, the Guarantors and any of their subsidiaries, taken as a whole, from
that set forth in the Memorandum (exclusive of any amendments or supplements
thereto subsequent to the date of this Agreement).

        (m)  There are no legal or governmental proceedings pending or, to the
knowledge of the Issuer and the Guarantors, threatened to which the Issuer, the
Guarantors or any of their subsidiaries is a party or to which any of the
properties of the Issuer, the Guarantors or any of their subsidiaries is subject
other than proceedings accurately described in all material respects in each
Memorandum and proceedings that would not have a Material Adverse Effect or
affect the power or ability of the Issuer and the Guarantors to perform their
obligations under this Agreement, the Indenture, the Registration Rights
Agreement or the Securities or to consummate the transactions contemplated by
the Memorandum.

        (n)   The Issuer, the Guarantors and their subsidiaries (i) are in
compliance with all applicable foreign, federal, state, provincial and local
laws and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or

3

--------------------------------------------------------------------------------






contaminants ("Environmental Laws"), (ii) have received all permits, licenses or
other approvals required of them under Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval, except where such noncompliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals would not, singly or in the aggregate, have a Material
Adverse Effect.

        (o)   There are no costs or liabilities associated with Environmental
Laws (including, without limitation, any capital or operating expenditures
required for cleanup, closure of properties or compliance with Environmental
Laws or any permit, license or approval, any related constraints on operating
activities and any potential liabilities to third parties) which would, singly
or in the aggregate, have a Material Adverse Effect.

        (p)   The Issuer and the Guarantors are not, and after giving effect to
the offering and sale of the Securities and the application of the proceeds
thereof as described in the Memorandum, will not be, required to register as an
"investment company" as such term is defined in the Investment Company Act of
1940, as amended; and the Securities satisfy the requirements set forth in
Rule 144A(d)(3) under the Securities Act.

        (q)   None of the Issuer, the Guarantors or any affiliate (as defined in
Rule 501(b) of Regulation D under the Securities Act, an "Affiliate") of the
Issuer or the Guarantors have directly, or through any agent, (i) sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Securities in a manner that would require the registration of
the Securities under the Securities Act or (ii) engaged in any form of general
solicitation or general advertising in connection with the offering of the
Securities (as those terms are used in Regulation D under the Securities Act),
or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act.

        (r)   Assuming that the representations and warranties of the Initial
Purchasers in Section 7 are true, correct and complete and further assuming
compliance by the Initial Purchasers with their covenants in Section 7, it is
not necessary in connection with the offer, sale and delivery of the Securities
to the Initial Purchasers in the manner contemplated by this Agreement to
(i) register the Securities under the Securities Act or (ii) to qualify the
Indenture under the Trust Indenture Act of 1939, as amended.

        (s)   PricewaterhouseCoopers LLP, who have certified certain financial
statements of the Parent and its subsidiaries and Molson Inc. and its
subsidiaries, are independent public accountants with respect to the Parent and
its subsidiaries and Molson Inc. and its subsidiaries within the meaning of
Rule 101 of the Code of Professional Conduct of the American Institute of
Certified Public Accountants and its interpretations and rulings thereunder.

        (t)    The Issuer, the Guarantors and their subsidiaries have good and
marketable title in fee simple to, or have valid rights to lease or otherwise
use, all real property, and have good marketable title to, or have valid rights
to lease or otherwise use, all personal property, in each case, which is
material to the business of the Issuer and the Guarantors, in each case free and
clear of all liens, encumbrances and defects except such as are described in the
Memorandum or such as do not materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Issuer, the Guarantors and their subsidiaries except where failure to have such
title would have a Material Adverse Effect, and any real property, sites and
buildings held under lease by the Issuer, the Guarantors or their subsidiaries
are held by them under valid, subsisting and enforceable leases with such
exceptions as would not have a Material Adverse Effect, in each case except as
described in a Memorandum.

4

--------------------------------------------------------------------------------






        (u)   The Issuer, the Guarantors and their subsidiaries have complied
with all provisions of Section 517.075, Florida Statutes relating to doing
business with the Government of Cuba or with any person or affiliate located in
Cuba.

        (v)   The Issuer and the Guarantors own or possess adequate rights to
use all material patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights, licenses
and know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) necessary for
the conduct of their respective businesses with such exceptions as would not
have a Material Adverse Effect; and the conduct of their respective businesses
will not conflict in any material respect with any such rights of others.

        (w)  Neither the Issuer nor any of the Guarantors has taken, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities.

        (x)   No registration, filing or recording of the Indenture under the
laws of Canada or the laws of any province thereof is necessary in order to
preserve or protect the validity or enforceability of the Indenture or the
Securities or the Exchange Securities issued thereunder.

        2.     Agreements to Sell and Purchase. The Issuer hereby agrees to sell
to the several Initial Purchasers, and each Initial Purchaser, upon the basis of
the representations and warranties herein contained, but subject to the
conditions hereinafter stated, agrees, severally and not jointly, to purchase
from the Issuer the respective principal amount of Securities set forth in
Schedule I hereto opposite its name at a purchase price of 99.396% of the
principal amount thereof (the "Purchase Price") plus accrued interest, if any,
from September 22, 2005 to the Closing Date. The parties agree that as
consideration for the services of the Initial Purchasers in connection with the
sale of Securities, the difference between the price at the which the Securities
are being offered to the public, being 99.996% of the principal amount thereof,
and the Purchase Price shall constitute payment by the Issuer of an underwriting
fee to the Initial Purchasers (and for greater certainty no separate payment of
an underwriting fee is required).

        The Issuer and each of the Guarantors hereby agree that, without the
prior written consent of J.P. Morgan Securities Inc. and Morgan Stanley & Co.
Incorporated on behalf of the Initial Purchasers, they will not, during the
period ending 60 days after the date of the Final Memorandum, offer, sell,
contract to sell or otherwise dispose of any debt of the Issuer or the
Guarantors, or warrants to purchase debt or securities convertible or
exchangeable into debt, of the Issuer or the Guarantors substantially similar to
the Securities, which for greater certainty does not include commercial paper
(other than the sale of the Securities under this Agreement and under a
concurrent offering of Canadian dollar denominated notes by the Issuer on or
about the date hereof as contemplated in the Final Memorandum.)

        The Issuer and each of the Guarantors acknowledge and agree that the
Initial Purchasers are acting solely in the capacity of an arm's length
contractual counterparty to the Issuer and the Guarantors with respect to the
offering of Securities contemplated hereby (including in connection with
determining the terms of the offering) and not as a financial advisor or a
fiduciary to, or an agent of, the Issuer, the Guarantors or any other person.
Additionally, no Initial Purchaser is advising the Issuer, the Guarantors or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. The Issuer and the Guarantors shall consult with their own
advisors concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby,
and the Initial Purchasers shall have no responsibility or liability to the
Issuer or any Guarantor with respect thereto. Any review by the Initial
Purchasers of the Issuer, the Guarantors, the transactions contemplated hereby
or other matters relating to such transactions will

5

--------------------------------------------------------------------------------




be performed solely for the benefit of the Initial Purchasers and shall not be
on behalf of the Issuer or any Guarantor.

        3.     Terms of Offering. You have advised the Issuer that the Initial
Purchasers will make an offering of the Securities purchased by the Initial
Purchasers hereunder on the terms to be set forth in this Agreement and the
Final Memorandum, as soon as practicable after this Agreement is entered into as
in your judgment is advisable.

        4.     Payment and Delivery. Payment for the Securities shall be made to
the Issuer in Federal or other immediately available funds to an account
designated by the Issuer against delivery of such Securities for the respective
accounts of the several Initial Purchasers at 10:00 a.m., New York City time, on
September 22, 2005, or at such other date and time as shall be mutually agreed
upon by the Issuer, the Parent and you. The time and date of such payment is
hereinafter referred to as the "Closing Date."

        Certificates for the Securities shall be in definitive form or global
form, as specified by you, and registered in such names and in such
denominations as you shall request in writing not later than one full business
day prior to the Closing Date. The certificates evidencing the Securities shall
be delivered to you on the Closing Date for the respective accounts of the
several Initial Purchasers, with any transfer taxes payable in connection with
the transfer of the Securities to the Initial Purchasers duly paid, against
payment of the Purchase Price therefor.

        5.     Conditions to the Purchasers' Obligations. The several
obligations of the Initial Purchasers to purchase and pay for the Securities on
the Closing Date are subject to the following conditions:

        (a)   Subsequent to the execution and delivery of this Agreement and
prior to (and including) the Closing Date:

        (i)    there shall not have occurred any downgrading, nor shall any
notice have been given of any intended or potential downgrading or of any review
for a possible change that does not indicate the direction of the possible
change, in the rating accorded any of the Issuer or Guarantors' securities by
any "nationally recognized statistical rating organization," as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act; and

        (ii)   there shall not have occurred any change, or any development
involving a prospective change, in the condition, financial or otherwise, or in
the earnings, business or operations of the Issuer, the Guarantors and their
subsidiaries, taken as a whole, from that set forth in the Final Memorandum
(exclusive of any amendments or supplements thereto subsequent to the date of
this Agreement) that, in your judgment, is material and adverse and that makes
it, in your judgment, impracticable or inadvisable to proceed with the offer,
sale or delivery of the Securities on the terms and in the manner contemplated
in the Final Memorandum.

        (b)   The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed by an executive officer of the
Parent, to the effect set forth in Section 5(a)(i) and to the effect that the
representations and warranties of the Issuer and the Guarantors contained in
this Agreement are true and correct as of the Closing Date and that each of the
Issuer and the Guarantors has complied with all of the agreements and satisfied
all of the conditions on its part to be performed or satisfied hereunder on or
before the Closing Date.

        The officer signing and delivering such certificate may rely upon the
best of his or her knowledge as to proceedings threatened.

        (c)   The Initial Purchasers shall have received on the Closing Date an
opinion of Kirkland & Ellis LLP, outside United States counsel for the Issuer
and the Guarantors, dated the Closing Date substantially in the form of
Exhibit A hereto.

6

--------------------------------------------------------------------------------



        (d)   The Initial Purchasers shall have received on the Closing Date an
opinion of Annita M. Menogan, Esq., Deputy General Counsel to the Parent, dated
the Closing Date substantially in the form of Exhibit B hereto.

        (e)   The Initial Purchasers shall have received on the Closing Date an
opinion of Stewart McKelvey Stirling Scales, Nova Scotia counsel for the Issuer,
dated the Closing Date substantially in the form of Exhibit C hereto.

        (f)    The Initial Purchasers shall have received on the Closing Date an
opinion of Osler, Hoskin & Harcourt LLP, Canadian counsel for the Issuer and the
Guarantors, dated the Closing Date substantially in the form of Exhibit D
hereto.

        (g)   The Initial Purchasers shall have received on the Closing Date an
opinion of Davis Polk & Wardwell, counsel for the Initial Purchasers, dated the
Closing Date, with respect to such matters as J.P. Morgan Securities Inc. and
Morgan Stanley & Co. Incorporated may reasonably request, and such counsel shall
have received such documents and information as they may reasonably request for
them to pass upon such matters.

        (h)   The Initial Purchasers shall have received on the Closing Date and
opinion of Davies Ward Phillips & Vineberg LLP, Canadian counsel to the Initial
Purchasers, dated the Closing Date with respect to such matters as J.P. Morgan
Securities Inc. and Morgan Stanley & Co. Incorporated may reasonably request,
and such counsel shall have received such documents and information as they may
reasonably request for them to pass on such matters.

        The opinions of Kirkland & Ellis LLP, Annita M. Menogan, Esq., Stewart
McKelvey Stirling Scales and Osler, Hoskin & Harcourt LLP described in
Section 5(c) to 5(f) above shall be rendered to the Initial Purchasers at the
request of the Parent and shall so state therein.

        (i)    The Initial Purchasers shall have received on each of the date
hereof and the Closing Date letters, dated the date hereof or the Closing Date,
as the case may be, in form and substance satisfactory to the Initial Purchasers
and PricewaterhouseCoopers LLP, from PricewaterhouseCoopers LLP, independent
public accountants to the Parent and its subsidiaries and Molson Inc. and its
subsidiaries, containing statements and information of the type ordinarily
included in accountants' "comfort letters" to initial purchasers with respect to
the financial statements, pro forma financial statements and certain financial
information contained in, and incorporated by reference into, the Final
Memorandum; provided, however, that the letter delivered on the Closing Date
shall use a "cut-off date" not earlier than the date hereof.

        (j)    The Issuer, the Guarantors and the Initial Purchasers shall have
entered into a Registration Rights Agreement, dated the Closing Date
substantially in the form of Exhibit E hereto.

        (k)   No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any federal, state,
foreign or provincial governmental or regulatory authority that would, as of the
Closing Date, prevent the issuance or sale of the Securities; and no injunction
or order of any United States federal, state or Canadian federal or provincial
court shall have been issued that would, as of the Closing Date, prevent the
issuance or sale of the Securities.

        (l)    The Initial Purchasers shall have received such other documents
and certificates as are reasonably requested by you or your counsel.

7

--------------------------------------------------------------------------------



        6.     Covenants of the Issuer and the Guarantors. In further
consideration of the agreements of the Initial Purchasers contained in this
Agreement, each of the Issuer and the Guarantors covenants with each Initial
Purchaser as follows:

        (a)   To furnish to you in New York City, without charge, prior to 10:00
am. New York City time on the business day next succeeding the date of this
Agreement and during the period mentioned in Section 6(c), as many copies of the
Final Memorandum as you may reasonably request.

        (b)   Before amending or supplementing either Memorandum at any time
prior to the 60th day following the Closing Date, to furnish to you a copy of
each such proposed amendment or supplement and not to use any such proposed
amendment or supplement to which you reasonably object.

        (c)   If, during the period referred to in Section 6(b) above, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Memorandum in order to make the statements therein, in the
light of the circumstances when the Final Memorandum is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Initial
Purchasers, it is necessary to amend or supplement the Final Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers, either amendments or supplements to the
Final Memorandum so that the statements in the Final Memorandum as so amended or
supplemented will not, in the light of the circumstances when the Final
Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.

        (d)   To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request and to continue such qualifications in effect so long as is required for
the distribution of the Securities during the period referred to in 6(b) above.

        (e)   To make generally available to the Issuer's and the Guarantors'
security holders and to you as soon as practicable an earnings statement of the
Parent and its subsidiaries that satisfies the provisions of Section 11(a) of
the Securities Act and the rules and regulations of the Commission thereunder.

        (f)    Not to, nor to permit any Affiliate controlled by them to, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in the Securities Act) which could be integrated with the
sale of the Securities in a manner which would require the registration under
the Securities Act of the Securities.

        (g)   Not to, nor to permit any Affiliate controlled by them to, solicit
any offer to buy or offer or sell the Securities by means of any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act) or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act.

        (h)   While any of the Securities remain "restricted securities" within
the meaning of the Securities Act, to make available, upon request, to any
seller of the Securities the information specified in Rule 144A(d)(4) under the
Securities Act, unless the Issuer is then subject to Section 13 or 15(d) of the
Exchange Act.

        (i)    During the period of two years after the Closing Date, not to,
and not to permit any of their Affiliates to, resell any of the Securities which
constitute "restricted securities" under Rule 144 that have been reacquired by
any of them.

        (j)    The Issuer and the Parent will apply the net proceeds from the
sale of the Securities as described in the Final Memorandum under the heading
"Use of Proceeds".

8

--------------------------------------------------------------------------------






        7.     Offering of Securities; Restrictions on Transfer.

        (a)   Each Initial Purchaser, severally and not jointly, represents and
warrants to the Issuer and the Guarantors that such Initial Purchaser is a
qualified institutional buyer as defined in Rule 144A under the Securities Act
(a "QIB"). Each Initial Purchaser, severally and not jointly, agrees with the
Issuer that (i) it will not solicit offers for, or offer or sell, the Securities
by any form of general solicitation or general advertising (as those terms are
used in Regulation D under the Securities Act) or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act and
(ii) it will solicit offers for the Securities only from, and will offer the
Securities only to, persons that it reasonably believes to be QIBs, other than
QIBs in Canada, that in purchasing such Securities are deemed to have
represented and agreed as provided in the Final Memorandum under the caption
"Transfer Restrictions".

        (b)   Each Initial Purchaser, severally and not jointly, represents and
warrants to, and agrees with the Issuer and the Guarantors, with respect to
offers and sales outside the United States, that:

        (i)    such Initial Purchaser understands that no action has been or
will be taken in any jurisdiction by the Issuer or the Parent that would permit
a public offering of the Securities, or possession or distribution of either
Memorandum or any other offering or publicity material relating to the
Securities, in any country or jurisdiction where action for that purpose is
required;

        (ii)   such Initial Purchaser will comply with all applicable laws and
regulations in each jurisdiction in which it acquires, offers, sells or delivers
Securities or has in its possession or distributes either Memorandum or any such
other material, in all cases at its own expense; and

        (iii)  the Securities have not been registered under the Securities Act
and may not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons except in accordance with Rule 144A under
the Securities Act or pursuant to another exemption from the registration
requirements of the Securities Act,

        8.     Expenses. Whether or not the transactions contemplated in this
Agreement are consummated or this Agreement is terminated, each of the Issuer
and the Guarantors agrees to pay or cause to be paid all expenses incident to
the performance of their obligations under this Agreement, including: (i) the
fees, disbursements and expenses of counsel and accountants to the Issuer and
the Guarantors in connection with the issuance and sale of the Securities and
all other fees or expenses in connection with the preparation of each Memorandum
and all amendments and supplements thereto, including all printing costs
associated therewith, and the mailing and delivering of copies thereof to the
Initial Purchasers, in the quantities herein above specified, (ii) all costs and
expenses related to the transfer and delivery of the Securities to the Initial
Purchasers, including any transfer or other taxes payable thereon, (iii) the
cost of printing or producing any Blue Sky or legal investment memorandum in
connection with the offer and sale of the Securities under state securities laws
and all expenses in connection with the qualification of the Securities for
offer and sale under state securities laws as provided in Section 6(d) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Initial Purchasers in connection with such qualification and in connection
with the Blue Sky or legal investment memorandum, (iv) any fees charged by
rating agencies for the rating of the Securities, (v) the costs and charges of
the Trustee and any transfer agent, registrar or depositary, and (vi) all other
costs and expenses incident to the performance of the obligations of the Issuer
and the Guarantors hereunder for which provision is not otherwise made in this
Section. It is understood, however, that except as provided in this Section,
Section 9 entitled "Indemnity and Contribution," and the last paragraph of
Section 11 below, the Initial Purchasers will pay all costs of the preparation,
issuance and delivery of the Securities and expenses, including fees and
disbursements of their counsel. Each of the Issuer and the Guarantors agrees to
pay the costs and expenses of the Issuer and the

9

--------------------------------------------------------------------------------



Guarantors relating to investor presentations on any "road show" undertaken in
connection with the marketing of the offering of the Securities, including,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior written approval of the Parent, travel and lodging
expenses of the representatives and officers of the Parent and any such
consultants, and the proportionate share of the cost of any aircraft chartered
in connection with the road show.

        9.     Indemnity and Contribution.

        (a)   The Issuer and the Guarantors agree to indemnify and hold harmless
each Initial Purchaser, its affiliates, directors and officers and each person,
if any, who controls any Initial Purchaser within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim), caused by any untrue
statement or alleged untrue statement of a material fact contained in either
Memorandum (as amended or supplemented if the Issuer or the Parent shall have
furnished any amendments or supplements thereto), or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information relating to any
Initial Purchaser and its expected actions in connection with the offering
contemplated by the Memorandum that is furnished to the Issuer or Parent in
writing by such Initial Purchaser through you expressly for use therein;
provided, that with respect to any such untrue statement in or omission from the
Preliminary Memorandum, the indemnity agreement contained in this
paragraph (a) shall not inure to the benefit of any Initial Purchaser to the
extent that the sale to the person asserting any such loss, claim, damage or
liability was an initial resale by such Initial Purchaser and any such loss,
claim, damage or liability of or with respect to such Initial Purchaser results
from the fact that both (i) a copy of the Final Memorandum was not sent or given
to such person at or prior to the written confirmation of the sale of such
Securities to such person and (ii) the untrue statement in or omission from such
Preliminary Memorandum was corrected in the Final Memorandum unless, in either
case, such failure to deliver the Final Memorandum was a result of
non-compliance by the Issuer or the Guarantors with the provisions of
Section 6(a) hereof.

        (b)   Each Initial Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Issuer and the Guarantors, their affiliates,
directors and officers, and each person, if any, who controls the Issuer and the
Guarantors within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act from and against any and all losses, claims,
damages and liabilities (including without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) caused by any untrue statement or alleged untrue statement
of a material fact contained in either Memorandum (as amended or supplemented if
the Issuer or the Parent shall have furnished any amendments or supplements
thereto in accordance with the provisions of Section 6(b)), or caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only with reference to information relating to such Initial Purchaser and its
expected actions in connection with the offering contemplated by the Memorandum
that is furnished to the Issuer or Parent in writing by such Initial Purchaser
through you expressly for use in either Memorandum or any amendments or
supplements thereto.

        (c)   In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity may be
sought pursuant to Section 9(a) or 9(b), such person (the "indemnified party")
shall promptly notify the person against whom such

10

--------------------------------------------------------------------------------






indemnity may be sought (the "indemnifying party") in writing and the
indemnifying party, upon request of the indemnified party, shall retain one
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party and any others the indemnifying party may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding. In any such proceeding, any indemnified party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such indemnified party unless (i) the indemnifying party
and the indemnified party shall have mutually agreed to the retention of such
counsel or (ii) the named parties to any such proceeding (including any
impleaded parties) include both the indemnifying party and the indemnified party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them. It is understood
that the indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by J.P. Morgan
Securities Inc. and Morgan Stanley & Co. Incorporated, in the case of parties
indemnified pursuant to Section 9(a), and by the Issuer and the Guarantors, in
the case of parties indemnified pursuant to Section 9(b). The indemnifying party
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
and third sentences of this paragraph, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement (unless such requested
reimbursement is disputed in good faith). No indemnifying party shall, without
the prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

        (d)   To the extent the indemnification provided for in Section 9(a) or
9(b) is unavailable to an indemnified party or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party or parties on the one hand and the
indemnified party or parties on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 9(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 9(d)(i) above but also the
relative fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative benefits
received by the Issuer and Guarantors on the one hand and the Initial Purchasers
on the other hand in connection with the offering of the Securities shall be
deemed to be in the same respective proportions as the net proceeds from the
offering of the Securities (before deducting expenses) received by the Issuer
and Guarantors and the total discounts and commissions received by the Initial
Purchasers in respect thereof, bear to

11

--------------------------------------------------------------------------------






the aggregate offering price of the Securities. The relative fault of the Issuer
and Guarantors on the one hand and of the Initial Purchasers on the other hand,
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Issuer and
Guarantors or by the Initial Purchasers and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Initial Purchasers' respective obligations to
contribute pursuant to this Section 9 are several in proportion to the
respective principal amount of Securities they have purchased hereunder, and not
joint.

        (e)   The Issuer, the Guarantors and the Initial Purchasers agree that
it would not be just or equitable if contribution pursuant to this Section 9
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
Section 9(d). The amount paid or payable by an indemnified party as a result of
the losses, claims, damages and liabilities referred to in Section 9(d) shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 9, no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the total price at which
the Securities resold by it in the initial placement of such Securities were
offered to investors exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The remedies provided for in this Section 9 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

        (f)    The indemnity and contribution provisions contained in this
Section 9 and the representations, warranties and other statements of the Issuer
and the Guarantors contained in this Agreement shall remain operative and in
full force and effect regardless of (i) any termination of this Agreement,
(ii) any investigation made by or on behalf of any Initial Purchaser or any
person controlling any Initial Purchaser or by or on behalf of the Issuer and
the Guarantors, its officers or directors or any person controlling the Issuer
and the Guarantors and (iii) acceptance of and payment for any of the
Securities.

        10.   Termination. This Agreement shall be subject to termination by
notice given by you to the Issuer and the Guarantors, if (a) after the execution
and delivery of this Agreement and prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on or by, as the case
may be, any of the New York Stock Exchange, the American Stock Exchange, the
Toronto Stock Exchange, the National Association of Securities Dealers, Inc.,
(ii) trading of any securities of the Issuer or Guarantors shall have been
suspended on any exchange or in any over-the-counter market, (iii) a general
moratorium on commercial banking activities in New York shall have been declared
by either Federal or New York State authorities, (iv) a material disruption in
the securities settlement, payment or clearance services in the United States
shall have occurred or (v) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis
that, in your judgment, is material and adverse and (b) in the case of any of
the events specified in clauses 10(a)(i) through 10(a)(iv), such events singly
or together with any other such event, makes it, in your judgment, impracticable
or inadvisable to proceed with the offer, sale or delivery of the Securities on
the terms and in the manner contemplated in the Final Memorandum.

        11.   Effectiveness; Defaulting Initial Purchasers. This Agreement shall
become effective upon the execution and delivery hereof by the parties hereto.

12

--------------------------------------------------------------------------------




        If on the Closing Date, any one of the Initial Purchasers shall fail or
refuse to purchase Securities that it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase is not more than one-tenth of the aggregate principal amount of
Securities to be purchased on such date, the other Initial Purchasers shall be
obligated severally in the proportions that the principal amount of Securities
set forth opposite their respective names in Schedule I bears to the aggregate
principal amount of Securities set forth opposite the names of all such
nondefaulting Initial Purchasers, or in such other proportions as you may
specify, to purchase the Securities which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase on such date;
provided that in no event shall the principal amount of Securities that any
Initial Purchaser has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 11 by an amount in excess of one-ninth of such
principal amount of Securities without the written consent of such Initial
Purchaser. If on the Closing Date, any Initial Purchaser or Initial Purchasers
shall fail or refuse to purchase Securities which it or they have agreed to
purchase hereunder on such date and the aggregate principal amount of Securities
with respect to which such default occurs is more than one-tenth of the
aggregate principal amount of Securities to be purchased on such date, and
arrangements satisfactory to you and the Issuer for the purchase of such
Securities are not made within 36 hours after such default, this Agreement shall
terminate without liability on the part of any nondefaulting Initial Purchaser
or of the Issuer and the Guarantors. In any such case either you or the Issuer
shall have the right to postpone the Closing Date, but in no event for longer
than seven days, in order that the required changes, if any, in the Final
Memorandum or in any other documents or arrangements may be effected. Any action
taken under this paragraph shall not relieve any defaulting Initial Purchaser
from liability in respect of any default of such Initial Purchaser under this
Agreement.

        If this Agreement shall be terminated by the Initial Purchasers, or any
of them, because of any failure or refusal on the part of the Issuer and the
Guarantors to comply with the terms or to fulfill any of the conditions of this
Agreement, or if for any reason the Issuer and the Guarantors shall be unable to
perform its obligations under this Agreement, the Issuer and the Guarantors will
reimburse the Initial Purchasers or such Initial Purchasers as have so
terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Initial Purchasers in connection with this Agreement
or the offering contemplated hereunder.

        12.   Notices. All notices and other communications under this Agreement
shall be in writing and mailed, delivered or sent by facsimile transmission to:
if sent to the Initial Purchasers to each of: J.P. Morgan Securities Inc., 270
Park Avenue, New York, New York 10017, Attention: Investment Grade Syndicate
Desk, facsimile number 212-834-6081, and Morgan Stanley & Co. Incorporated, 1585
Broadway, New York, New York 10036, attention: Michael Fusco and if sent to the
issuer, to Molson Coors Brewing Company, 1225 17th Street, Suite 1875, Denver,
Colorado 80202, attention: Samuel D. Walker, Chief Legal Officer, facsimile
number (303) 277-7373.

        13.   Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

        14.   Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

        15.   Appointment of Authorized Agent. By execution and delivery of this
Agreement, the Issuer acknowledges that it has, by separate written instrument,
appointed and designated, without power of revocation, Molson Coors Brewing
Company, with offices on the date hereof located at 1225 17th Street,
Suite 1875, Denver, Colorado 80202, as its authorized agent (the "Authorized
Agent") to accept and acknowledge on its behalf service of any and all process
which may be served in any claim,

13

--------------------------------------------------------------------------------




counterclaim or dispute of any kind or nature whatsoever arising out of or in
any way relating to this Agreement or the transactions contemplated hereby
brought in any New York State or U.S. federal court located in the Borough of
Manhattan, the city of New York, New York. Such service may be made by
delivering a copy of such process to the Issuer in care of the Authorized Agent
at the address specified above for the Authorized Agent and obtaining a receipt
therefor, and the Issuer hereby irrevocably authorizes and directs the
Authorized Agent to accept such service on its behalf. The Issuer represents and
warrants that the Authorized Agent has agreed to act as said agent for service
of process, and agrees that service of process in such manner upon the
Authorized Agent shall be deemed to the fullest extent permitted by applicable
law, in every respect effective service of process upon the Issuer in any claim.
The Issuer further agrees to take any and all action, including the execution
and filing of any and all such documents and instruments, as may be necessary to
continue such designation and appointment of the Authorized Agent in full force
and effect. Nothing herein contained shall, however, in any manner limit the
rights of the Initial Purchasers to serve process in any other manner permitted
by applicable law or obtain jurisdiction over the Issuer or bring suits, actions
or proceedings against the Issuer in such other jurisdictions, and in such
manner as may be permitted by applicable law.

        If the Authorized Agent is consolidated with or merged into another
entity incorporated in the United States (a "U.S. Entity"), then the surviving
entity shall succeed as, and shall be substituted for, the Authorized Agent. If
the Authorized Agent is consolidated with or merged into a subsidiary of Parent
that is not a U.S. Entity, is sold or transferred to another Person or is
liquidated, then the Issuer shall appoint another U.S. subsidiary of Parent or
CT Corporation System as the authorized agent for service of process.

        16.   Judgment Currency. The Issuer hereby covenants and agrees that the
following provisions shall apply to conversion under this Agreement.

        (a)   If, for the purposes of obtaining judgment in, or enforcing the
judgment of, any court, it becomes necessary to convert a sum due hereunder into
any currency other than U.S. dollars, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
the rate at which in accordance with normal banking procedures J.P. Morgan
Securities Inc. could purchase U.S. dollars with such other currency in the city
of New York on the business day preceding that on which final judgment is given.
The obligations of the Issuer in respect of any sum due from it to any Initial
Purchaser shall, notwithstanding any judgment in a currency other than U.S.
dollars, not be discharged until the first Business Day, following receipt by
such Initial Purchaser of any sum adjudged to be so due in such other currency,
on which (and only to the extent that) such Initial Purchaser may in accordance
with normal banking procedures purchase U.S. dollars with such other currency.

        (b)   The Issuer and each Guarantor hereby agrees to indemnify the
Initial Purchasers and each other indemnified party related to any Initial
Purchaser against any loss incurred by any of them as a result of any judgment
or order being given or made for any amount due under this Agreement being
expressed and paid in the judgment currency and as a result of any variation as
between (i) the rate of exchange at which the U.S. dollar amount is converted
into the judgment currency for the purpose of such judgment or order and
(ii) the spot rate of exchange in the city of New York at which the Issuer or
such Guarantor on the date of payment of judgment or order is able to purchase
U.S. dollars with the amount of the judgment currency actually paid by the
Issuer or such Guarantor. The foregoing indemnity shall continue in full force
and effect notwithstanding any such judgment or order as aforesaid. The term
"spot rate of exchange" shall include any premiums and costs of exchange payable
in connection with the purchase of, or conversion into, U.S. dollars.

        17.   Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.

14

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.


 
 
MOLSON COORS CAPITAL FINANCE ULC
 
 
By:
 
/s/  ANNITA M. MENOGAN      

--------------------------------------------------------------------------------

Name: Annita M. Menogan
Title: Secretary
 
 
MOLSON COORS BREWING COMPANY
 
 
By:
 
/s/  ANNITA M. MENOGAN      

--------------------------------------------------------------------------------

Name: Annita M. Menogan
Title: Vice President
 
 
COORS BREWING COMPANY
 
 
By:
 
/s/  ANNITA M. MENOGAN      

--------------------------------------------------------------------------------

Name: Annita M. Menogan
Title: Secretary
 
 
COORS DISTRIBUTING COMPANY
 
 
By:
 
/s/  ANNITA M. MENOGAN      

--------------------------------------------------------------------------------

Name: Annita M. Menogan
Title: Secretary
 
 
COORS INTERNATIONAL MARKET DEVELOPMENT, L.L.L.P.
 
 
By:
 
COORS GLOBAL PROPERTIES, INC.
Title: General Partner
 
 
By:
 
/s/  PATTI L. ZENK      

--------------------------------------------------------------------------------

Name: Patti L. Zenk
Title: President
 
 
COORS GLOBAL PROPERTIES, INC.
 
 
By:
 
/s/  PATTI L. ZENK      

--------------------------------------------------------------------------------

Name: Patti L. Zenk
Title: President          


S-1

--------------------------------------------------------------------------------




 
 
COORS WORLDWIDE, INC.
 
 
By:
 
/s/  ANNITA M. MENOGAN      

--------------------------------------------------------------------------------

Name: Annita M. Menogan
Title: Secretary
 
 
COORS INTERCONTINENTAL, INC.
 
 
By:
 
/s/  ANNITA M. MENOGAN      

--------------------------------------------------------------------------------

Name: Annita M. Menogan
Title: Secretary
 
 
COORS BREWING COMPANY INTERNATIONAL INC.
 
 
By:
 
/s/  ANNITA M. MENOGAN      

--------------------------------------------------------------------------------

Name: Annita M. Menogan
Title: Secretary
 
 
Accepted as of the date hereof
 
 
Acting severally on behalf of itself and the several Initial Purchasers named in
Schedule I hereto
 
 
J. P. MORGAN SECURITIES INC.
 
 
By:
 
/s/  ROBERT BOTTAMEDI      

--------------------------------------------------------------------------------

Name: Robert Bottamedi
Title: Vice President
 
 
MORGAN STANLEY & CO. INCORPORATED
 
 
By:
 
/s/  MICHAEL FUSCO      

--------------------------------------------------------------------------------

Name: Michael Fusco
Title: Executive Director

S-2

--------------------------------------------------------------------------------



Schedule I

Initial Purchaser


--------------------------------------------------------------------------------

  Principal Amount
of Securities To
Be Purchased

--------------------------------------------------------------------------------

J.P. Morgan Securities Inc   $ 73,500,000
Morgan Stanley & Co. Incorporated
 
$
58,500,000
Harris Nesbitt Corp. 
 
$
36,000,000
TD Securities (USA) LLC
 
$
15,000,000
Wachovia Capital Markets, LLC
 
$
112,500,000
Deutsche Bank Securities Inc. 
 
$
4,500,000    

--------------------------------------------------------------------------------


Total
 
$
300,000,000    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Schedule II

Guarantors

Molson Coors Brewing Company (Parent)

Coors Brewing Company

Coors Distributing Company

Coors International Market Development, L.L.L.P.

Coors Worldwide, Inc.

Coors Global Properties, Inc.

Coors Intercontinental, Inc.

Coors Brewing Company International, Inc.

--------------------------------------------------------------------------------



EXHIBIT A
TO
PURCHASE AGREEMENT

FORM OF OPINION OF
KIRKLAND & ELLIS LLP

        Subject to the assumptions, qualifications and limitations which are
identified in this letter, we advise you that:

        1.     The Securities and the Guarantees conform in all material
respects to the description thereof contained in the Final Memorandum. Assuming
due authorization, execution and delivery (except to the extent that delivery is
governed by the laws of the State of New York) of the Indenture, the Securities
and the Guarantees by all parties thereto, when the Securities are issued by the
Issuer, duly executed and authenticated by the Trustee in accordance with the
provisions of the Indenture and delivered to and paid for by the Initial
Purchasers in accordance with the terms of the Purchase Agreement, (i) the
Securities and the Guarantees will constitute valid and binding obligations of
the Issuer and the Guarantors, respectively, and will be enforceable against the
Issuer and the Guarantors, respectively, in accordance with their terms and
(ii) the Securities will constitute "Securities" under the terms of the
Indenture.

        2.     The Parent has duly authorized, executed and delivered the
Transaction Documents (as defined below).

        3.     Assuming due authorization, execution and delivery (except to the
extent that delivery is governed by the laws of the State of New York) of the
Indenture, the Exchange Securities and the Exchange Guarantees by all parties
thereto (other than the Parent), when the Exchange Securities are issued by the
Issuer, duly executed and authenticated by the Trustee in accordance with the
provisions of the Indenture and the Exchange Securities and the Exchange
Guarantees are delivered in accordance with the terms of the Registration Rights
Agreement and the Indenture, (i) the Exchange Securities and the Exchange
Guarantees will constitute valid and binding obligations of the Issuer and the
Guarantors, respectively, and will be enforceable against the Issuer and the
Guarantors, respectively, in accordance with their terms and (ii) the Exchange
Securities will constitute "Securities" under the terms of the Indenture.

        4.     Assuming due authorization, execution and delivery (except to the
extent that delivery is governed by the laws of the State of New York) by all
parties thereto (other than the Parent), the Indenture and the Registration
Rights Agreement constitute valid and binding obligations of the Issuer and the
Guarantors and are enforceable in accordance with their terms (provided that we
give no opinion on any limitation on the enforceability of the Registration
Rights Agreement arising from the indemnification and contribution provisions
contained therein).

        5.     To the extent delivery of the Purchase Agreement, the
Registration Rights Agreement, the Indenture and the Securities by the Issuer in
the State of New York is governed by the laws of the State of New York ("New
York law"), the Purchase Agreement, the Registration Rights Agreement, the
Indenture and the Securities have been delivered by the Issuer.

        6.     The information in the Offering Memorandum under the headings
"Description of the Notes", "Exchange Offer and Registration Rights", "Transfer
Restrictions" and "Material United States Federal Tax Consequences" to the
extent that they summarize laws, governmental rules or regulations or documents
is correct in all material respects.

        7.     Each of the Securities, Guarantees, Purchase Agreement, Indenture
and Registration Rights Agreement (the "Transaction Documents") conform in all
material respects to the description thereof in the Offering Memorandum.

        8.     Neither the Issuer nor any of the Guarantors is an "investment
company" as defined in the Investment Company Act of 1940.

--------------------------------------------------------------------------------




        9.     Assuming the accuracy of the representations, warranties and
agreements of the Issuer and the Guarantors and of the Initial Purchasers
contained in the Purchase Agreement, it is not necessary in connection with
(1) the offer, sale and delivery of the Securities to the several Initial
Purchasers pursuant to the Purchase Agreement or (ii) the resales of the
Securities by the several Initial Purchasers in the manner contemplated by in
the Final Memorandum to register the Securities under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939.

        10.   The execution and delivery of the Purchase Agreement, the
Registration Rights Agreement and the Indenture by the Issuer and the Guarantors
and the Issuer's sale of the Securities to you in accordance with the Purchase
Agreement do not and the issuance of the Exchange Securities in the manner
contemplated by the Registration Rights Agreement and the Indenture and
performance by the Issuer and the Guarantors of their respective covenants in
the Purchase Agreement, the Registration Rights Agreement, the Indenture, the
Securities and the Guarantees will not (i) constitute a violation by the Issuer
or any Guarantor of any applicable provision of any law, statute or regulation
(except that we express no opinion in this paragraph as to compliance with any
disclosure requirement or any prohibition against fraud or misrepresentation or
as to whether performance of the indemnification or contribution provisions in
the Purchase Agreement or Registration Rights Agreement would be permitted) or
(ii) breach, or result in a default under, any existing obligation of the Issuer
or any Guarantor under any of the agreements flied as exhibits to the 10-K or
the 8-K (provided that we express no opinion as to compliance with any financial
test or cross-default provision in any such agreement).

        11.   To our knowledge, the Issuer and the Guarantors are not required
to obtain any consent, approval, authorization or order of any governmental
agency for the sale of the Securities and Guarantees being issued and sold by
them under the Purchase Agreement and the Indenture, except for any such
consent, approval authorization or order which may be required under the
so-called "Blue Sky" or securities laws of any state (as to which we express no
opinion or advice) and as required in connection with obligations under
securities laws governing their obligations under the Registration Rights
Agreement.

        12.   The Parent is in good standing under the Delaware General
Corporation Law.

*********

        The purpose of our professional engagement was not to establish factual
matters, and preparation of the Final Memorandum involved many determinations of
a wholly or partially nonlegal character. We make no representation that we have
independently verified the accuracy, completeness or fairness of the Offering
Memorandum or that the actions taken in connection with the preparation of the
Offering Memorandum (including the actions described in the next paragraph) were
sufficient to cause the Offering Memorandum to be accurate, complete or fair. We
are not passing upon and do not assume any responsibility for the accuracy,
completeness or fairness of the Offering Memorandum, except to the extent
otherwise explicitly indicated in numbered paragraph 4 above.

        We can however confirm that we have participated in conferences with
representatives of the Issuer and the Guarantors, representatives of the Initial
Purchasers, counsel for the Initial Purchasers and representatives of the
independent accountants for the Issuer and its subsidiaries during which
disclosures in the Offering Memorandum and related matters were discussed. We
were not retained by the Issuer to prepare the periodic or current reports or
other materials incorporated by reference in the Offering Memorandum and our
knowledge regarding matters of fact described in or omitted from these materials
is limited.

        Based upon our participation in the conferences identified in the
preceding paragraph, our understanding of applicable law and the experience we
have gained in our practice thereunder and relying as to materiality to a large
extent upon the opinions and statements of officers of the Issuer and

2

--------------------------------------------------------------------------------




the Parent, we can, however, advise you that nothing has come to our attention
that has caused us to conclude that the Final Memorandum, including the periodic
or current reports incorporated by reference therein, at the date it bears or on
the date of this letter contained or contains an untrue statement of a material
fact or omitted or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

3

--------------------------------------------------------------------------------



EXHIBIT B
TO
PURCHASE AGREEMENT

FORM OF OPINION OF
IN-HOUSE COUNSEL
OF PARENT

        Subject to the assumptions, qualifications, exclusions and other
limitations which are identified in this letter,(1) I advise you, and with
respect to each legal issue addressed in this letter, it is my opinion, that:

        (1)   To be provided at a later date, consistent with the Kirkland &
Ellis draft.

        1.     The Parent is a corporation validly existing and in good standing
under the laws of the State of Delaware and to the best of our knowledge, each
of the Issuer and Parent is qualified to do business and is in good standing in
each jurisdiction in which the conduct of its business, or its ownership or
leasing of Principal Properties, requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect.

        2.     Each of the Subsidiary Guarantors has the corporate power and
authority to own and lease its properties and to conduct its business as
described in the Final Memorandum.

        3.     The Subsidiary Guarantors have full right, power and authority to
execute and deliver each of the Securities, Guarantees, Purchase Agreement,
Indenture and Registration Rights Agreement (the "Transaction Documents") and to
perform their respective obligations thereunder; and all action required to be
taken for the due and proper authorization, execution and delivery of each of
the Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken.

        4.     Each of the Subsidiary Guarantors is a corporation validly
existing and in good standing under the laws of the State of Colorado. Each
Subsidiary Guarantor is organized, validly existing and in good standing (to the
extent that such concept is applicable) under the laws of the jurisdiction of
its organization. Each Subsidiary Guarantor is qualified to do business and is
in good standing (to the extent that such concept is applicable) in each
jurisdiction in which the conduct of its business, or its ownership or leasing
of Principal Properties, requires such qualification, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect.

        5.     All of the issued shares of capital stock of each Subsidiary
Guarantor which is a corporation, and all of the partnership interests of each
Subsidiary Guarantor which is a limited liability limited partnership, have been
validly authorized and issued. All of the issued shares of capital stock of each
Subsidiary Guarantor which is a corporation are fully paid and nonassessable and
are owned, directly or indirectly, by Parent free of any adverse claim. The term
"adverse claim" as used in this opinion has the meaning given such term in
Article 8 of the Uniform Commercial Code and does not include (i) any claim
which arises through you or any person claiming through you and (ii) any adverse
interest which would not be extinguished upon the purchase of the shares by a
person who qualifies as a "bona fide purchaser" or "protected purchaser" under
§8-303 of the Uniform Commercial Code. I advise you that I have no actual
knowledge of the existence of any interest of the kind specified in
clause (ii) of the preceding sentence.

        6.     The Purchase Agreement has been duly authorized, executed and
delivered by each of the Subsidiary Guarantors.

        7.     Each of the Indenture and the Registration Rights Agreement has
been duly authorized, executed and delivered by each of the Subsidiary
Guarantors.

        8.     The Guarantees have been duly authorized, executed and delivered
by each Subsidiary Guarantor.

--------------------------------------------------------------------------------




        9.     The Exchange Securities have been duly authorized by the
Subsidiary Guarantors.

        10.   The execution and delivery by each of the Issuer, Parent and each
of the Subsidiary Guarantors of the Indenture, the Purchase Agreement, the
Registration Rights Agreement, the Securities and the Guarantees, and the
performance by each of the Issuer, Parent and each of the Subsidiary Guarantors,
respectively, of its obligations under the Indenture, the Purchase Agreement,
the Registration Rights Agreement, the Securities and the Guarantees will not
(i) in the case of the Subsidiary Guarantors, violate its Certificate of
Incorporation or Bylaws or (ii) constitute a violation by the Parent and
Subsidiary Guarantors of any applicable provision of any law, statute or
regulation or (iii) breach, or result in a default under, any of the existing
obligations under any agreements or other instrument binding upon the Issuer,
the Guarantors or any of their subsidiaries that is material to the Issuer, the
Guarantor or any of their subsidiaries, taken as a whole, or to my knowledge,
any judgment, order or decree of any governmental body, agency or court having
jurisdiction over the Issuer, the Guarantors or any subsidiary and specifically
naming the Issuer, the Guarantors or such subsidiary; provided, I give no
opinion on any limitation on the enforceability of the Registration Rights
Agreement arising from the indemnification and contribution provisions contained
therein.

        11.   No consent, approval, authorization or order of, or qualification
with, any governmental body or agency is required under the Federal laws of the
United States and the laws of the State of Colorado for the performance by the
Issuer and the Guarantors of their obligations under this Agreement, the
Indenture, the Registration Rights Agreement, or the Securities, except as have
been obtained or made and except such as may be required by the securities or
Blue Sky laws of the various states in connection with the offer and sale of the
Securities and by Federal and state securities laws with respect to the Issuer's
and the Guarantors' obligations under the Registration Rights Agreement.

        12.   To the best of my knowledge, (A) there are not any pending or
threatened governmental proceedings before any court or governmental agency or
authority or any arbitrator to which the Issuer, the Guarantors or any of their
subsidiaries is a party or to which any of the properties of the Issuer, the
Guarantors or any of their subsidiaries is subject of a character required to be
disclosed in the Memorandum which is not adequately disclosed as required, and
(B) there is no statute, regulation, contract, indenture, mortgage, loan
agreement, note, lease or other document of a character required to be described
in the prospectus and registration statement required to be filed pursuant to
the Registration Rights Agreement which is not described in the Offering
Memorandum as would be so required.

2

--------------------------------------------------------------------------------



EXHIBIT C
TO
PURCHASE AGREEMENT

FORM OF OPINION OF
STEWART MCKELVEY STIRLING SCALES
NOVA SCOTIA COUNSEL TO ISSUER

        Subject to the assumptions, qualifications and limitations which are
identified in this letter, we are of the opinion that:

        1.     The Issuer is an unlimited company duly incorporated and validly
existing under the laws of the Province of Nova Scotia and the Issuer is
qualified to do business and is in good standing as to the filing of annual
returns and payment of annual fees in the Province of Nova Scotia.

        2.     The Issuer has the corporate power and capacity to own and lease
its properties and to conduct its business, in each case, as described in the
Final Memorandum.

        3.     The Issuer has the corporate power and capacity to execute and
deliver each of the Purchase Agreement, the Indenture, the Registration Rights
Agreement, the Securities and the Exchange Securities (the "Transaction
Documents"), and to perform its obligations thereunder; and all corporate action
required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken.

        4.     All of the issued shares of capital stock of the Issuer as
disclosed in the register of shareholders have been validly authorized and
issued.

        5.     The Purchase Agreement has been duly authorized, executed and, to
the extent delivery is governed by the laws of the Province of Nova Scotia and
the federal laws of Canada applicable therein ("Nova Scotia law"), delivered by
the Issuer.

        6.     The Indenture has been duly authorized, executed and, to the
extent delivery is governed by Nova Scotia law, delivered by the Issuer.

        7.     The Securities have been duly authorized, executed and, to the
extent delivery is governed by Nova Scotia law, delivered by the Issuer.

        8.     The Registration Rights Agreement has been duly authorized,
executed and, to the extent delivery is governed by Nova Scotia law, delivered
by the Issuer.

        9.     The Exchange Securities have been duly authorized by the Issuer.

        10.   The execution and delivery by the Issuer of the Transaction
Documents, and the performance by the Issuer of its obligations thereunder will
not (i) violate its memorandum of association or articles of association being
the constating documents of the Issuer or (ii) constitute a violation by it of
any applicable provision of Nova Scotia law.

        11.   No consent, approval, authorization or order of, or qualification
with, any governmental body or agency is required under Nova Scotia law for the
performance by the Issuer of its obligations under the Transaction Documents
provided that we provide no opinion as to the securities law of the Province of
Nova Scotia.

        12.   No registration, filing or recording of the Indenture under Nova
Scotia law is necessary in order to preserve or protect the validity or
enforceability of the Indenture or the Securities or the Exchange Securities
issued thereunder.

        13.   No sales tax imposed under the laws of the Province of Nova Scotia
will be collectible by any Initial Purchaser in respect of the payment or
crediting of any commission or fee as contemplated by the Purchase Agreement to
any Initial Purchaser.

--------------------------------------------------------------------------------




        14.   No stamp duty, registration or documentary taxes, duties or
similar charges are payable under the laws of the Province of Nova Scotia in
connection with the creation, issuance, sale or delivery to the Initial
Purchasers of the Securities or the authorization, execution, delivery and
performance of the Purchase Agreement, the Indenture or the resale of Securities
by an Initial Purchaser.

        15.   A court of competent jurisdiction in the Province of Nova Scotia
(a "Nova Scotia Court") would give effect, as set out in paragraph 17 below, to
the choice of the law of the State of New York ("New York law") as the proper
law governing each of the Transaction Documents, provided that such choice of
law is bona fide (in the sense that it was not made with a view to avoiding the
consequences of the laws of any other jurisdiction) and provided that such
choice of law is not contrary to public policy (as such term is understood under
Nova Scotia law "Public Policy"). Based solely on our review of the Transaction
Documents and without any knowledge of New York law, we have no reason to
believe that a Nova Scotia Court would refuse to give effect to the choice of
New York law as the proper law governing the enforcement of each of the
Transaction Documents on the ground that such choice of law is not bona fide or
that such choice of law is contrary to Public Policy.

        16.   In determining whether to enforce a final, conclusive and
subsisting judgment in personam of any federal or state court in the State of
New York (a "New York Court") that is not impeachable as void or voidable under
New York law, a Nova Scotia Court would recognize the effective appointment
under New York law of Molson Coors Brewing Company by the Issuer as its agent to
receive service of process in the United States of America in the proceedings
before the New York Court under each of the Transaction Documents and the
effective submission under New York law to the non-exclusive jurisdiction of a
New York Court under each of the Transaction Documents.

        17.   If any of the Transaction Documents is sought to be enforced in
the Province of Nova Scotia in accordance with the laws applicable thereto as
chosen by the parties, namely New York law, a Nova Scotia Court would, subject
to paragraph 15 above, recognize the choice of New York law and, upon
appropriate evidence as to such law being adduced, apply such law to issues
which under conflict of law rules of Nova Scotia law are dealt with in
accordance with the proper or governing law of any of the Transaction Documents,
provided that none of the provisions of any such Transaction Documents or of
applicable New York law is contrary to Public Policy; provided, however, that,
in matters of procedure, the Nova Scotia law will be applied and a Nova Scotia
Court will retain discretion to decline to hear such action if it is contrary to
Public Policy for it to do so, or if it is not the proper forum to hear such an
action, or if concurrent proceedings are being brought elsewhere. Based solely
on our review of the Transaction Documents and without any knowledge of New York
law, we know of no reason under the Nova Scotia law for declining to apply New
York law to any of the Transaction Documents based on Public Policy.

        18.   Nova Scotia law permits an action to be brought in a Nova Scotia
Court on any final, conclusive and enforceable judgment in personam of a New
York Court against the Issuer in connection with any action arising out of or
relating to the enforcement of any of the Transaction Documents that is
subsisting and unsatisfied and is not impeachable as void or voidable under New
York law for a sum certain if: (a) the New York Court rendering such judgment
had jurisdiction over the judgment debtor as recognized by the Nova Scotia Court
(and effective submission to the non-exclusive jurisdiction of the New York
Court by the Issuer pursuant to any such Transaction Document will be sufficient
for such purpose); (b) such judgment was not obtained by fraud or in a manner
contrary to natural justice or in contravention of the fundamental principles of
procedure and the decision and the enforcement thereof would not be inconsistent
with Public Policy; (c) such judgment is not contrary to any order made by the
Attorney General of Canada under the Foreign Extraterritorial Measures Act
(Canada) or by the Competition Tribunal under the Competition Act (Canada) in
respect of certain judgments referred to therein; (d) the enforcement of such
judgment does not constitute, directly or indirectly, the enforcement of foreign
revenue (including taxation), expropriatory or penal laws; (e) the action to
enforce such judgment is commenced within the applicable limitation period under
Nova Scotia law;

2

--------------------------------------------------------------------------------




and (f) a dispute between the same parties based on the same subject matter has
not given rise to a decision rendered by the Nova Scotia Court or been decided
by a foreign authority and the decision meets the necessary conditions for
recognition under Nova Scotia law. Absent concerns respecting the procedures
followed in the matter giving rise to the New York judgment or concerns
respecting New York law applied in providing such judgment, we would not foresee
a Nova Scotia court, on the grounds of Public Policy, refusing to enforce a
final and conclusive judgment in personam of a New York Court for a definite sum
of money with respect to a matter under any of the Transaction Documents where a
substantially similar judgment would have been granted by the Nova Scotia court
had such matter been within the jurisdiction of the Nova Scotia court and
properly come before it. We have no knowledge of New York law or New York
procedure but are not aware of any general Public Policy concerns with respect
thereto having been raised by any Nova Scotia court.

3

--------------------------------------------------------------------------------



EXHIBIT D
TO
PURCHASE AGREEMENT

FORM OF OPINION OF
OSLER, HOSKIN & HARCOURT LLP
CANADIAN COUNSEL TO ISSUER

        Subject to the assumptions, qualifications and limitations which are
identified in this letter, we are of the opinion that:

        1.     The statements contained in the Final Memorandum under the
caption "Certain Income Tax Considerations—Certain Material Canadian Federal
Income Tax Considerations" insofar as such statements constitute a summary of
the Canadian tax laws referred to therein, are accurate and fairly summarize in
all material respects the Canadian tax laws referred to therein.

        2.     No withholding tax imposed under the federal laws of Canada will
be payable in respect of the payment or crediting by the Issuer of any
commission or fee as contemplated by the Purchase Agreement to an Initial
Purchaser that is not resident in Canada for the purposes of the Income Tax Act
(Canada) (a "Non-Resident Initial Purchaser") or any interest or deemed interest
on the resale of Securities by a Non-Resident Initial Purchaser to persons not
resident in Canada, provided that such Initial Purchaser deals at arm's length
with the Issuer, that any such commission or fee is payable in respect of
services rendered by such Initial Purchaser outside of Canada that are performed
by such Initial Purchaser in the ordinary course of business carried on by it
that includes the performance of such services for a fee, and that any such
commission or fee is reasonable under the circumstances.

        3.     No withholding tax imposed under the laws of the Province of
Quebec will be payable in respect of the payment or crediting of any commission
or fee as contemplated by the Purchase Agreement to an Initial Purchaser that is
not resident in Canada for the purposes of the Taxation Act (Quebec) (a
"Non-Resident Initial Purchaser (QTA)") or any interest or deemed interest on
the resale of Securities by a Non-Resident Initial Purchaser (QTA) provided that
any such commission or fee is payable in respect of services rendered by such
Initial Purchaser outside of Canada that are performed by such Initial Purchaser
in the ordinary course of business carried on by it that includes the
performance of such services for a fee.

        4.     No goods and services tax imposed under the federal laws of
Canada will be collectible by any Non-Resident Initial Purchaser in respect of
the payment or crediting of any commission or fee as contemplated by the
Purchase Agreement to any Non-Resident Initial Purchaser.

        5.     No sales tax imposed under the laws of the Province of Quebec
will be collectible by any Non-Resident Initial Purchaser (QTA) in respect of
the payment or crediting of any commission or fee as contemplated by the
Purchase Agreement to any Non-Resident Initial Purchaser (QTA).

        6.     No stamp duty, registration or documentary taxes, duties or
similar charges are payable under the federal laws of Canada in connection with
the creation, issuance, sale or delivery to the Initial Purchasers of the
Securities or the authorization, execution, delivery and performance of the
Purchase Agreement, the Indenture or the resale of Securities by an Initial
Purchaser.

        7.     No stamp duty, registration or documentary taxes, duties or
similar charges are payable under the laws of the Province of Quebec in
connection with the creation, issuance, sale or delivery to the Initial
Purchasers of the Securities or the authorization, execution, delivery and
performance of the Purchase Agreement, the Indenture or the resale of Securities
by an Initial Purchaser.

--------------------------------------------------------------------------------



EXHIBIT E
TO
PURCHASE AGREEMENT

FORM OF REGISTRATION RIGHTS AGREEMENT

        This Registration Rights Agreement (the "Agreement") is made and entered
into September     , 2005, among Molson Coors Capital Finance ULC, a Nova Scotia
unlimited liability company (the "Issuer"), Molson Coors Brewing Company, a
Colorado corporation (the "Parent"), the Subsidiary Guarantors named in the
Purchase Agreement (together with the Parent, the "Guarantors"), and J.P. Morgan
Securities Inc. and Morgan Stanley & Co. Incorporated (the "Representatives"),
as representatives of the several initial purchasers named in the Purchase
Agreement (the "Initial Purchasers").

        This Agreement is made pursuant to the Purchase Agreement dated
September 15, 2005 among the Issuer, the Guarantors and the Initial Purchasers
(the "Purchase Agreement"), which provides for the sale by the Issuer to the
Initial Purchasers of an aggregate of $300,000,000 principal amount of the 4.85%
Senior Notes due 2010 (the "Securities") to be issued by the Issuer which will
be guaranteed on a senior unsecured basis by each of the Guarantors. In order to
induce the Initial Purchasers to enter into the Purchase Agreement, the Issuer
and the Guarantors have agreed to provide to the Initial Purchasers and their
direct and indirect transferees the registration rights set forth in this
Agreement. The execution and delivery of this Agreement is a condition to the
closing under the Purchase Agreement.

        In consideration of the foregoing, the parties hereto agree as follows:

        1.     Definitions.

        As used in this Agreement, the following capitalized defined terms shall
have the following meanings:

        "1933 Act" shall mean the Securities Act of 1933, as amended from time
to time.

        "1934 Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.

        "Additional Interest" shall have the meaning assigned to it in
Section 19(e).

        "Business Day" shall mean any day other than a Saturday or Sunday or a
day on which banking institutions in The City of New York or Montreal, Quebec
are authorized or required by law or executive order to remain closed.

        "Closing Date" shall mean the Closing Date as defined in the Purchase
Agreement.

        "Effectiveness Deadline" shall have the meaning set forth in
Section 19(a) hereof.

        "Exchange Offer" shall mean the exchange offer by the Issuer and the
Parent of Exchange Securities for Registrable Securities pursuant to
Section 19(a) hereof.

        "Exchange Offer Registration" shall mean a registration under the 1933
Act effected pursuant to Section 19(a) hereof.

        "Exchange Offer Registration Statement" shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated or deemed to be incorporated by reference therein.

        "Exchange Securities" shall mean securities issued by the Issuer and
guaranteed by the Guarantors under the Indenture containing terms identical to,
and representing the same continuing indebtedness as, the Securities (except
that (i) interest thereon shall accrue from the last date on which interest was
paid on the Securities or, if no such interest has been paid, from September 22,
2005 and (ii) the

--------------------------------------------------------------------------------




Exchange Securities will not contain restrictions on transfer or bear a
restrictive legend) and to be offered to Holders of Securities in exchange for
Securities pursuant to the Exchange Offer.

        "Guarantors" shall have the meaning set forth in the preamble and shall
also include any Guarantor's successors.

        "Holder" shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their respective successors, assigns and
direct and indirect transferees who become registered owners of Registrable
Securities under the Indenture; provided that for purposes of Sections 21 and 22
of this Agreement, the term "Holder" shall include Participating Broker-Dealers.

        "Indenture" shall mean the Indenture relating to the Securities dated as
of September     , 2005, among the Issuer, the Guarantors and The Canada Trust
Company and TD Banknorth, National Association, as co-trustees, as the same may
be amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof.

        "Initial Purchasers" shall have the meaning set forth in the preamble to
this Agreement.

        "Issuer" shall have the meaning set forth in the preamble and shall also
include the Issuer's successors.

        "Majority Holders" shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided that whenever
the consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Issuer, the
Parent or any of their "affiliates" (as such term is defined in Rule 144 under
the 1933 Act) (other than the Initial Purchasers, it being understood and agreed
that none of the Initial Purchasers nor any of their respective subsidiaries,
parents or affiliates shall be deemed affiliates of the Issuer or the Parent for
purposes of this definition, and other than subsequent holders of Registrable
Securities if such subsequent holders are deemed to be such affiliates solely by
reason of their holding of such Registrable Securities) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage or amount; and provided, further, that if the Issuer and the
Guarantors shall issue any additional Securities under the Indenture prior to
the consummation of the Exchange Offer or, if applicable, the effectiveness of
any Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained. In cases
where this Agreement shall permit or require any action or determination to be
made by, for example, a majority in principal amount of Registrable Securities
being sold or included in a Shelf Registration or offering or affected by an
amendment, the procedures specified in the proviso to the foregoing sentence
shall be applied.

        "Participating Broker-Dealer" shall have the meaning specified in
Section 21(a) of this Agreement.

        "Person" shall mean an individual, partnership, limited liability
company, corporation, trust or unincorporated organization or other entity, or a
government or agency or political subdivision thereof.

        "Prospectus" shall mean the prospectus included in a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
all material incorporated or deemed to be incorporated by reference therein.

        "Purchase Agreement" shall have the meaning set forth in the preamble to
this Agreement.

        "Registrable Securities" shall mean the Securities; provided, however,
that the Securities shall cease to be Registrable Securities (i) when a
Registration Statement with respect to such Securities shall have

2

--------------------------------------------------------------------------------




been declared effective under the 1933 Act and such Securities shall have been
disposed of pursuant to such Registration Statement, (ii) when such Securities
have been sold to the public pursuant to Rule 144(k) (or any similar provision
then in force, but not Rule 144A) under the 1933 Act or (iii) when such
Securities shall have ceased to be outstanding.

        "Registration Expenses" shall mean all expenses incident to performance
of or compliance by the Issuer and the Guarantors with this Agreement, including
without limitation: (i) all SEC, stock exchange or National Association of
Securities Dealers, Inc. registration and filing fees, (ii) all fees and
expenses incurred in connection with compliance with state securities or blue
sky laws (including reasonable fees and disbursements of counsel for any
underwriters or Holders in connection with blue sky qualification of any of the
Exchange Securities or Registrable Securities), (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, printing and
distributing any Registration Statement, any Prospectus, any amendments or
supplements thereto, any underwriting agreements, securities sales agreements
and other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws, (vi) the
fees and disbursements of the Trustee and its counsel, (vii) the fees and
disbursements of counsel for the Issuer and the Guarantors and, in the case of a
Shelf Registration Statement, the fees and disbursements of one counsel for the
Holders (which counsel shall be selected by the Representatives or, if the
Representatives elect not to select such counsel, by the Majority Holders and
which counsel may also be counsel for the Initial Purchasers) and (viii) the
fees and disbursements of the independent registered public accounting firm of
the Issuer and the Parent and its subsidiaries and of any other Person or
business whose financial statements are included or incorporated or deemed to be
incorporated by reference in a Registration Statement, including the expenses of
any special audits or "cold comfort" or similar letters required by or incident
to such performance and compliance. Notwithstanding the foregoing, Holders shall
be responsible for fees and expenses of counsel to the underwriters (other than
fees and expenses set forth in clauses (ii) and (vii) above) or the Holders and
underwriting discounts and commissions, brokerage commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities by
a Holder.

        "Registration Statement" shall mean any registration statement of the
Parent that covers any of the Exchange Securities or Registrable Securities
pursuant to the provisions of this Agreement and all amendments and supplements
to any such Registration Statement, including post-effective amendments, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated or deemed to be incorporated by reference therein.

        "Representatives" shall have the meaning set forth in the preamble to
this Agreement.

        "SEC" shall mean the Securities and Exchange Commission.

        "Securities" shall have the meaning set forth in the preamble to this
Agreement.

        "Shelf Registration" shall mean a registration effected pursuant to
Section 19(b) hereof.

        "Shelf Registration Statement" shall mean a "shelf" registration
statement of the Parent pursuant to the provisions of Section 19(b) of this
Agreement which covers all or a portion of the Registrable Securities (but no
other securities unless approved by the Holders whose Registrable Securities are
covered by such Shelf Registration Statement) on an appropriate form under
Rule 415 under the 1933 Act, or any similar rule that may be adopted by the SEC,
and all amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated or deemed to be
incorporated by reference therein.

        "Trustee" shall mean the trustee with respect to the Securities under
the Indenture.

3

--------------------------------------------------------------------------------




        "Underwriter" shall have the meaning set forth in the last paragraph of
Section 20 of this Agreement.

        "Underwritten Registration" or "Underwritten Offering" shall mean a
registration in which Registrable Securities are sold to an Underwriter or
Underwriters for reoffering to the public.

        "Voluntary Suspension Notice" shall have the meaning set forth in
Section 19(b) hereof.

        2.     Registration Under the 1933 Act.

        (a)   To the extent not prohibited by any applicable law or applicable
interpretation of the Staff of the SEC, the Parent shall (A) use its reasonable
best efforts to prepare and, as soon as practicable but not later than 120 days
following the Closing Date, file with the SEC an Exchange Offer Registration
Statement on an appropriate form under the 1933 Act with respect to a proposed
Exchange Offer and the issuance and delivery to the Holders, in exchange for the
Registrable Securities, of a like principal amount of Exchange Securities,
(B) use its reasonable best efforts to cause the Exchange Offer Registration
Statement to be declared effective under the 1933 Act not later than 180 days of
the Closing Date (the "Effectiveness Deadline"), (C) use its reasonable best
efforts to keep the Exchange Offer Registration Statement effective until the
closing of the Exchange Offer and (D) use its reasonable best efforts to cause
the Exchange Offer to be consummated as promptly as practicable, but in any case
not later than the date that is 40 Business Days after the Effectiveness
Deadline. The Parent shall commence the Exchange Offer by mailing the related
exchange offer Prospectus and accompanying documents to each Holder stating, in
addition to such other disclosures as are required by applicable law:

        (i)    that the Exchange Offer is being made pursuant to this
Registration Rights Agreement and that all Registrable Securities validly
tendered and not withdrawn will be accepted for exchange if permitted under
applicable law;

        (ii)   the dates of acceptance for exchange (which shall be a period of
at least 20 Business Days from the date such notice is mailed) (the "Exchange
Dates");

        (iii)  that any Registrable Security not tendered will remain
outstanding and continue to accrue interest, but will not thereafter be entitled
to receive any Additional Interest or be entitled to any registration rights
under this Agreement;

        (iv)  that Holders electing to have a Registrable Security exchanged
pursuant to the Exchange Offer will be required to surrender such Registrable
Security, together with other documents specified in the Prospectus, if any, to
the institution and at the address (located in the Borough of Manhattan, The
City of New York) specified in the exchange offer Prospectus or the accompanying
documents prior to the time the Exchange Offer terminates (which shall not be
earlier than 5:00 p.m., New York City time) on the last Exchange Date; and

        (v)   that Holders will be entitled to withdraw their election, not
later than the time the Exchange Offer terminates (which shall not be earlier
than 5:00 p.m., New York City time) on the last Exchange Date, by sending to the
institution and at the address (located in the Borough of Manhattan, The City of
New York) specified in the exchange offer Prospectus or the accompanying
documents a telegram, telex, facsimile transmission or letter setting forth the
name of such Holder, the principal amount of Registrable Securities delivered
for exchange and a statement that such Holder is withdrawing his election to
have such Securities exchanged.

        As soon as reasonably practicable after the last Exchange Date, the
Parent shall:

        (i)    accept for exchange all Registrable Securities or portions
thereof validly tendered and not withdrawn pursuant to the Exchange Offer; and

4

--------------------------------------------------------------------------------



        (ii)   deliver, or cause to be delivered, to the Trustee for
cancellation all Registrable Securities or portions thereof so accepted for
exchange by the Issuer or the Parent and issue, and cause the Trustee to
promptly authenticate and mail to each Holder, an Exchange Security equal in
principal amount to the principal amount of, and representing the same
continuing indebtedness as, the Registrable Securities surrendered by such
Holder.

        The Parent and the Issuer shall use their reasonable best efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the 1933 Act, the 1934 Act and other applicable laws
and regulations in connection with the Exchange Offer. The Exchange Offer shall
not be subject to any conditions, other than that the Exchange Offer does not
violate applicable law or any applicable interpretation of the Staff of the SEC.
The Issuer or the Parent shall inform the Representatives of the names and
addresses of the Holders to whom the Exchange Offer is made, and the
Representatives shall have the right, subject to applicable law, to contact such
Holders and otherwise facilitate the tender of Registrable Securities in the
Exchange Offer.

        Each Holder participating in the Exchange Offer shall be required to
represent to the Issuer or the Parent that at the time of the consummation of
the Exchange Offer (i) any Exchange Securities received by such Holder will be
acquired in the ordinary course of business, (ii) such Holder has no arrangement
or understanding with any person to participate in the distribution of the
Securities or the Exchange Securities within the meaning of the 1933 Act,
(iii) such Holder is not an "affiliate," as defined in Rule 405 of the 1933 Act,
of the Parent, the Issuer or any Guarantor or, if it is such affiliate, such
Holder will comply with the registration and prospectus delivery requirements of
the 1933 Act to the extent applicable, (iv) if such Holder is not a
broker-dealer, that it is not engaged in, and does not intend to engage in, the
distribution of the Exchange Securities within the meaning of the 1933 Act and
(v) if such Holder is a broker-dealer, that it will receive Exchange Securities
in exchange for Securities that were acquired for its own account as a result of
market-making activities or other trading activities and that it will be
required to acknowledge that it will deliver a prospectus in connection with any
resale of such Exchange Securities.

        (b)   In the event that (i) the Parent determines that the Exchange
Offer Registration provided for in Section 19(a) above is not available or the
Exchange Offer may not be consummated as soon as practicable after the last
Exchange Date because it would violate applicable law or the applicable
interpretations of the Staff of the SEC, (ii) the Exchange Offer is for any
other reason not consummated within 40 Business Days following the Effectiveness
Deadline, (iii) any Initial Purchaser shall so request in connection with any
offer or sale of Registrable Securities or (iv) the Exchange Offer has been
completed and the Representatives have determined, based upon the opinion of
legal counsel, that a Registration Statement must be filed or a Prospectus must
be delivered by the Initial Purchasers in connection with any offering or sale
of Registrable Securities, the Parent and the Issuer shall use their reasonable
best efforts to cause to be filed as soon as reasonably practicable after such
determination, date or date that notice of such determination by the
Representatives is given to the Issuer or the Parent, as the case may be, a
Shelf Registration Statement providing for the sale by the Holders of all of the
Registrable Securities and to use their reasonable best efforts to have such
Shelf Registration Statement declared effective by the SEC as soon as reasonably
practicable. In the event the Parent and the Issuer are required to file a Shelf
Registration Statement solely as a result of the matters referred to in
clause (iv) of the preceding sentence, the Parent and the Issuer shall use their
reasonable best efforts to file and have declared effective by the SEC both an
Exchange Offer Registration Statement pursuant to Section 19(a) with respect to
all Registrable Securities and a Shelf Registration Statement (which may be a
combined Registration Statement with the Exchange Offer Registration Statement)
with respect to offers and sales of Registrable Securities held by the Initial
Purchasers after completion of the Exchange Offer. The Parent and the Issuer
agree to use their reasonable best efforts to keep the Shelf Registration
Statement continuously effective and to keep the related Prospectus current

5

--------------------------------------------------------------------------------



until the expiration of the period referred to in Rule 144(k) (or any similar
rule then in force, but not Rule 144A) under the 1933 Act with respect to the
Registrable Securities or such shorter period that will terminate when all of
the Registrable Securities covered by the Shelf Registration Statement have been
sold pursuant to the Shelf Registration Statement or shall have been sold to the
public pursuant to Rule 144(k) (or similar provision then in force, but not
Rule 144A) under the 1933 Act or shall have ceased to be outstanding; provided,
however, that if there is a possible acquisition or business combination or
other transaction, business development or event involving the Parent that would
require disclosure in the Shelf Registration Statement or the documents
incorporated or deemed to be incorporated by reference therein or the related
Prospectus and the Parent determines in the exercise of its reasonable judgment
that such disclosure is not in the best interests of the Parent and its
stockholders or obtaining any financial statements relating to an acquisition or
business combination required to be included in the Shelf Registration Statement
or the documents incorporated or deemed to be incorporated by reference therein
or the related Prospectus would be impracticable, the Parent shall give the
Holders notice (a "Voluntary Suspension Notice") to suspend use of the
Prospectus relating to the Shelf Registration Statement, and the Holders hereby
agree to suspend use of such Prospectus until the Parent has amended or
supplemented such Prospectus or has notified the Holders that use of the then
current Prospectus may be resumed as provided in the penultimate paragraph of
Section 20. In the case of any Voluntary Suspension Notice, the Parent shall not
be required to disclose in such notice the possible acquisition or business
combination or other transaction, business development or event as a result of
which such notice shall have been given if the Parent determines in good faith
that such acquisition or business combination or other transaction, business
development or event should remain confidential and, while such Voluntary
Suspension Notice is in effect, the Parent shall not be required to amend or
supplement the Shelf Registration Statement, the documents incorporated or
deemed to be incorporated by reference therein or the related Prospectus to
reflect such possible acquisition or business combination or other transaction,
business development or event, but shall use its reasonable best efforts to
maintain the effectiveness of such Shelf Registration Statement. Upon the
abandonment, consummation, termination or public announcement or other public
disclosure of the possible acquisition or business combination or other
transaction, or if the applicable business development or event shall cease to
exist or shall be publicly disclosed, then the Parent shall promptly comply with
this Section 19(b) and Sections 20(b), 20(e)(iv) (if applicable), 20(i) (if
applicable) and the penultimate paragraph in Section 20 hereof and notify the
Holders that disposition of Registrable Securities may resume; provided that, if
Section 20(i) shall require an amendment or supplement to the Shelf Registration
Statement or the related Prospectus, then such resumption shall not occur until
the Parent shall have delivered copies of the supplemented or amended Prospectus
contemplated by Section 20(i) to the applicable Holders. Anything herein to the
contrary notwithstanding, the right of the Parent to suspend use of the
Prospectus pursuant to this paragraph shall be subject to the limitation set
forth in the last sentence of the penultimate paragraph of Section 20. The
Parent further agrees to supplement or amend the Shelf Registration Statement
and/or the related Prospectus if required by the rules, regulations or
instructions applicable to the registration form used by the Parent for such
Shelf Registration Statement or by the 1933 Act or by any other rules and
regulations thereunder for shelf registration or if reasonably requested by a
Holder with respect to information relating to such Holder, and to use its
reasonable best efforts to cause any such amendment to become effective and such
Shelf Registration Statement and/or the related Prospectus to become usable as
soon as thereafter reasonably practicable, subject to the right of the Parent,
on the terms and subject to the conditions described elsewhere in this
Section 19(b), to suspend its obligation to amend or supplement the Shelf
Registration Statement and/or the related Prospectus by giving a Voluntary
Suspension Notice. The Parent agrees to furnish to the Holders of Registrable
Securities copies of any such supplement or amendment promptly after its being
used or filed with the SEC.

6

--------------------------------------------------------------------------------



        (c)   The Issuer and the Guarantors shall pay all Registration Expenses
in connection with the registration pursuant to Section 19(a) and
Section 19(b) including, but not limited to, the fees and expenses of one
counsel to be selected by the Representatives or, if the Representatives elect
not to select such counsel, by the Majority Holders and which counsel may also
be counsel for the Initial Purchasers. Each Holder shall pay all underwriting
discounts and commissions, brokerage commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder's Registrable Securities
pursuant to the Shelf Registration Statement.

        (d)   An Exchange Offer Registration Statement pursuant to Section 19(a)
hereof or a Shelf Registration Statement pursuant to Section 19(b) hereof will
not be deemed to have become effective unless it has been declared effective by
the SEC; provided, however, that, if, after it has been declared effective, the
offering of Registrable Securities pursuant to a Shelf Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Registration Statement
will be deemed not to have become effective during the period of such
interference until the offering of Registrable Securities pursuant to such
Registration Statement may legally resume.

        (e)   Additional cash interest (the "Additional Interest") shall be
payable by the Issuer and the Guarantors in respect of the Securities as
follows:

        (i)    If an Exchange Offer Registration Statement or Shelf Registration
Statement is not filed within 120 days following the Closing Date, then
commencing on and including the 121st day after the Closing Date, in addition to
the interest otherwise payable on the Securities, Additional Interest will
accrue and be payable on the Securities at the rate of 0.25% per annum; and

        (ii)   If an Exchange Offer Registration Statement or Shelf Registration
Statement is not declared effective within 180 days following the Closing Date,
then commencing on and including the 181st day after the Closing Date, in
addition to the interest otherwise payable on the Securities, Additional
Interest will accrue and be payable on the Securities at the rate of 0.25% per
annum; and

        (iii)  If either (A) the Parent has not exchanged Exchange Securities
for all Securities validly tendered and not withdrawn in accordance with the
terms of the Exchange Offer on or prior to the date that is 40 Business Days
after the Effectiveness Deadline, or (B) if applicable, the Shelf Registration
Statement has been declared effective but such Shelf Registration Statement
ceases to be effective at any time prior to the expiration of the holding period
referred to in Rule 144(k) under the 1933 Act or, if earlier, such time as all
of the Registrable Securities covered by the Shelf Registration Statement have
been disposed of pursuant to such Shelf Registration Statement or sold to the
public pursuant to Rule 144(k) (or any similar provision then in force, but not
Rule 144A) under the 1933 Act or shall have ceased to be outstanding, then, in
addition to the interest otherwise payable on the Securities, Additional
Interest will accrue and be payable on the Securities at the rate of 0.25% per
annum from and including (x) the day (whether or not a Business Day) immediately
succeeding the 40th Business Day after the Effectiveness Deadline, in the case
of (A) above, or (y) the day such Shelf Registration Statement ceases to be
effective, in the case of (B) above;

provided, however, that the Additional Interest rate on the Securities may in no
event exceed 0.25% per annum; and provided, further, that (1) upon the filing of
the Exchange Offer Registration Statement or Shelf Registration Statement (in
the case of (i) above), (2) upon the effectiveness of the Exchange Offer
Registration Statement or the Shelf Registration Statement (in the case of
(ii) above), or (3) upon the exchange of Exchange Securities for all Registrable
Securities validly tendered and not withdrawn in the Exchange Offer or upon the
effectiveness of the Shelf Registration Statement that

7

--------------------------------------------------------------------------------



had ceased to remain effective prior to the expiration of the holding period
referred to in Rule 144(k) under the 1933 Act or, if earlier, such time as all
of the Registrable Securities covered by the Shelf Registration Statement have
been disposed of pursuant to such Shelf Registration Statement or sold to the
public pursuant to Rule 144(k) (or any similar provision then in force, but not
Rule 144A) under the 1933 Act or shall have ceased to be outstanding (in the
case of (iii) above), Additional Interest on the Securities as a result of such
clause (i), (ii) or (iii), respectively, shall cease to accrue.

        Any amount of Additional Interest due pursuant to clauses (i), (ii) or
(iii) of the preceding paragraph will be payable in cash and will be payable on
the same dates on which interest is otherwise payable on the Securities and to
the same Persons who are entitled to receive those payments of interest on the
Securities. The amount of Additional Interest payable for any period will be
determined by multiplying the Additional Interest rate, which will be 0.25% per
annum, by the principal amount of the Securities and then multiplying the
product by a fraction, the numerator of which is the number of days that the
Additional Interest rate was applicable during such period (determined on the
basis of a 360-day year comprised of twelve 30-day months) and the denominator
of which is 360.

        (f)    Without limiting the remedies available to the Initial Purchasers
and the Holders, the Issuer and the Guarantors acknowledge that any failure by
the Parent to comply with its obligations under Section 19(a) and
Section 19(b) hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, any Initial Purchaser or any Holder may obtain
such relief as may be required to specifically enforce the Issuer's and the
Guarantors' obligations under Section 19(a) and Section 19(b) hereof, provided
that, without limiting the ability of any Initial Purchaser or any Holder to
specifically enforce such obligations, in the case of any terms of this
Agreement for which Additional Interest pursuant to Section 19(e) is expressly
provided as a remedy for a violation of such terms, such Additional Interest
shall be the sole monetary damages for such a violation.

        3.     Registration Procedures.

        In connection with the obligations of the Issuer and the Guarantors with
respect to the Registration Statements pursuant to Section 19(a) and
Section 19(b) hereof, the Parent shall as expeditiously as reasonably
practicable:

        (a)   prepare and file with the SEC a Registration Statement on the
appropriate form under the 1933 Act, which form (x) shall be selected by the
Parent and (y) shall, in the case of a Shelf Registration, be available for the
sale of the Registrable Securities by the selling Holders thereof and (z) shall
comply as to form in all material respects with the requirements of the
applicable form and include or incorporate by reference all financial statements
required by the SEC to be filed therewith, and use its reasonable best efforts
to cause such Registration Statement to become effective and remain effective in
accordance with Section 19 hereof;

        (b)   prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period and, subject to the
Parent's rights to suspend the use of the Prospectus relating to the Shelf
Registration Statement pursuant to Section 19(b) of this Agreement on the terms
and subject to the conditions set forth in such Section 19(b), cause each
Prospectus to be supplemented by any required prospectus supplement and, as so
supplemented, to be filed pursuant to Rule 424 under the 1933 Act if required by
such Rule and to keep each Prospectus current during the period described under
Section 4(3) and Rule 174 under the 1933 Act that is applicable to transactions
by brokers or dealers with respect to the Registrable Securities or Exchange
Securities;

8

--------------------------------------------------------------------------------






        (c)   in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, to counsel for the Initial Purchasers, to counsel for
the Holders and to each Underwriter of an Underwritten Offering of Registrable
Securities, if any, without charge, as many copies of each Prospectus, including
each preliminary prospectus, and any amendment or supplement thereto and such
other documents as such Holder, counsel or Underwriter may reasonably request,
in order to facilitate the public sale or other disposition of the Registrable
Securities; and the Parent consents to the use of such Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
selling Holders of Registrable Securities and any such Underwriter in connection
with the offering and sale of the Registrable Securities covered by and in the
manner described in such Prospectus or any amendment or supplement thereto in
accordance with applicable law;

        (d)   use its reasonable best efforts to register or qualify the
Registrable Securities under all applicable state securities or "blue sky" laws
of such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement is declared effective by the SEC, to cooperate
with such Holders in connection with any filings required to be made with the
National Association of Securities Dealers, Inc. and do any and all other acts
and things which may be reasonably necessary or advisable to enable such Holder
to consummate the disposition in each such jurisdiction of such Registrable
Securities owned by such Holder; provided, however, that the Parent shall not be
required to (i) qualify as a foreign corporation or as a dealer in securities in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 20(d), (ii) file any general consent to service of process in any
such jurisdiction or (iii) subject itself to taxation in any such jurisdiction
if it is not so subject;

        (e)   in the case of a Shelf Registration, notify each Holder of
Registrable Securities, counsel for the Holders and counsel for the Initial
Purchasers promptly and, if requested by any such Holder or counsel, confirm
such advice in writing (i) when a Registration Statement has become effective
and when any post-effective amendment thereto has been filed and becomes
effective, (ii) of any request by the SEC or any state securities authority for
amendments and supplements to a Registration Statement and Prospectus or for
additional information after the Registration Statement has become effective,
(iii) of the issuance by the SEC or any state securities authority of any stop
order suspending the effectiveness of a Registration Statement or the initiation
of any proceedings for that purpose, (iv) of the happening of any event during
the period a Shelf Registration Statement is effective which makes any statement
made in such Registration Statement or the related Prospectus untrue in any
material respect or as a result of which the Shelf Registration Statement or the
related Prospectus contains an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or which requires the making of any changes in such
Registration Statement or Prospectus in order to make the statements therein not
misleading (but subject to the right of the Parent, under the circumstances set
forth in Section 19(b) of this Agreement, not to disclose the nature of such
event) and (v) of any determination by the Parent that a post-effective
amendment to a Registration Statement would be appropriate;

        (f)    use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement as soon as reasonably
possible and provide notice as promptly as practicable to each Holder of the
withdrawal of any such order;

        (g)   in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without
documents incorporated therein by reference or exhibits thereto, unless
requested);

9

--------------------------------------------------------------------------------





        (h)   in the case of a Shelf Registration, cooperate with the selling
Holders of Registrable Securities to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends and enable such Registrable Securities to be
issued in such denominations (consistent with the provisions of the Indenture)
and registered in such names as the selling Holders may reasonably request at
least one Business Day prior to the closing of any sale of Registrable
Securities;

        (i)    in the case of a Shelf Registration, upon the occurrence of any
event contemplated by Section 20(e)(iv) hereof but subject to the Parent's right
to suspend the use of the related Prospectus pursuant to Section 19(b) on the
terms and subject to the conditions set forth in such Section 19(b), use its
reasonable best efforts to prepare and file promptly with the SEC a supplement
or post-effective amendment to a Registration Statement or the related
Prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered to the purchasers of the
Registrable Securities, such Prospectus will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Parent agrees to notify the Holders to suspend use of the
Prospectus as promptly as practicable after the occurrence of such an event, and
the Holders hereby agree to suspend use of the Prospectus until the Parent has
amended or supplemented the Prospectus to correct such misstatement or omission;

        (j)    within a reasonable time prior to the filing of any Registration
Statement, any Prospectus, any amendment to a Registration Statement or
amendment or supplement to a Prospectus, provide copies of such document to the
Representatives and their counsel (and, in the case of a Shelf Registration
Statement, the Holders and their counsel), and the Parent shall not at any time
file or make any amendment to the Registration Statement, any Prospectus or any
amendment of or supplement to a Registration Statement or a Prospectus, of which
the Representatives and counsel to the Initial Purchasers (and, in the case of a
Shelf Registration Statement, the Holders and their counsel) shall not have
previously been advised and furnished a copy or to which the Representatives or
counsel to the Initial Purchasers (and, in the case of a Shelf Registration
Statement, the Holders or their counsel) shall reasonably object;

        (k)   obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of a
Registration Statement;

        (l)    cause the Indenture to be qualified under the Trust Indenture Act
of 1939, as amended (the "TIA"), in connection with the registration of the
Exchange Securities or Registrable Securities, as the case may be, cooperate
with the Trustee and the Holders to effect such changes to the Indenture as may
be required for the Indenture to be so qualified in accordance with the terms of
the TIA and execute, and use its reasonable best efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;

        (m)  in the case of a Shelf Registration, make available for inspection
by a representative of the Holders of the Registrable Securities, any
Underwriter participating in any disposition pursuant to such Shelf Registration
Statement, attorneys designated by the Holders and reasonably acceptable to the
Parent and attorneys designated by the Underwriters and reasonably acceptable to
the Parent and in a manner that is reasonable and customary for shelf offerings
by companies regularly filing reports under the 1934 Act, all material financial
and other pertinent records and documents of the Parent, the Issuer and the
Guarantors, cause the appropriate officers of the Parent, the Issuer and the
Guarantors to make themselves reasonably available for "due diligence"
conferences of the nature customary in connection with shelf offerings by
companies regularly filing reports under the 1934 Act, and cause the officers,
directors and employees of the Parent,

10

--------------------------------------------------------------------------------






the Issuer and the Guarantors to supply all material information reasonably
requested by any such representative of the Holders, Initial Purchaser, attorney
or accountant in connection with a Shelf Registration Statement;

        (n)   use its reasonable best efforts to cause the Exchange Securities
or Registrable Securities, as the case may be, to be rated by two nationally
recognized statistical rating organizations (as such term is defined in
Rule 436(g)(2) under the 1933 Act);

        (o)   in the case of a Shelf Registration, use its reasonable best
efforts to cause all Registrable Securities to be listed on any securities
exchange or any automated quotation system on which similar securities issued or
guaranteed by the Issuer or any Guarantor are then listed if requested by the
Majority Holders, to the extent such Registrable Securities satisfy applicable
listing requirements;

        (p)   if reasonably requested by any Holder of Registrable Securities
covered by a Registration Statement, (i) promptly incorporate in a Prospectus
supplement or post-effective amendment such information with respect to such
Holder as such Holder reasonably requests to be included therein and (ii) make
all required filings of such Prospectus supplement or such post-effective
amendment as soon as reasonably practicable after the Parent has received
notification of the matters to be incorporated in such filing; and

        (q)   in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those requested by the Holders of a majority in principal amount of the
Registrable Securities being sold) in order to expedite or facilitate the
disposition of such Registrable Securities including, but not limited to, an
Underwritten Offering and in such connection, (i) to the extent possible, make
such representations and warranties to the Holders and any Underwriters of such
Registrable Securities with respect to the business of the Parent and its
subsidiaries, the Registration Statement, Prospectus and documents incorporated
by reference or deemed incorporated by reference, if any, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested, (ii) obtain
opinions of counsel to the Parent (which counsel and opinions, in form, scope
and substance, shall be reasonably satisfactory to the Holders and such
Underwriters and their respective counsel) addressed to each selling Holder and
Underwriters of Registrable Securities, covering the matters customarily covered
in opinions requested in underwritten offerings, (iii) obtain "cold comfort"
letters from the independent registered public accounting firm of the Parent
(and, if necessary, any other independent registered public accounting firm of
any of their subsidiaries, or of any Person or business acquired by the Parent
for which financial statements and financial data are or are required to be
included in the Registration Statement or in the documents incorporated or
deemed to be incorporated therein) addressed to each selling Holder and
Underwriter of Registrable Securities, such letters to be in customary form and
covering matters of the type customarily covered in "cold comfort" letters in
connection with underwritten offerings, and (iv) deliver such documents and
certificates as may be reasonably requested by the Holders of a majority in
principal amount of the Registrable Securities being sold or the Underwriters,
and which are customarily delivered in underwritten offerings to evidence the
continued validity of the representations and warranties of the Parent made
pursuant to clause (i) above and to evidence compliance with any customary
conditions contained in an underwriting agreement.

        In the case of a Shelf Registration Statement, the Issuer and the Parent
may require each Holder of Registrable Securities to furnish to the Issuer or
the Parent such information regarding the Holder and the proposed distribution
by such Holder of such Registrable Securities as the Issuer or the Parent may
from time to time reasonably request in writing and the Parent may exclude from
such Shelf Registration Statement the Securities of any Holders that refuse to
comply with such request.

11

--------------------------------------------------------------------------------



        In the case of a Shelf Registration Statement, each Holder agrees that,
upon receipt of any notice from the Issuer or the Parent of the happening of any
event of the kind described in Section 20(e)(iii) or 20(e)(iv) hereof or upon
receipt of any Voluntary Suspension Notice pursuant to Section 19(b) hereof,
such Holder will forthwith discontinue disposition of Registrable Securities
pursuant to such Shelf Registration Statement until either (x) such Holder's
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 20(i) hereof or (y) solely in the case of a Voluntary Suspension Notice,
the Parent shall have notified such Holder that disposition of Registrable
Securities may be resumed using the then current Prospectus, and, if so directed
by the Parent in the case of clause (x), such Holder will deliver to the Issuer
or the Parent (at its expense) all copies in its possession, other than
permanent file copies then in such Holder's possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice. If the Parent shall give any such notice to suspend the disposition of
Registrable Securities pursuant to a Registration Statement, the Parent shall
extend the period during which the Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date when the Holders shall have received copies of the supplemented or amended
Prospectus necessary to resume such dispositions or the Holders shall have
received notice that disposition of Registrable Securities may be resumed using
the then current Prospectus as the case may be. Anything herein to the contrary
notwithstanding, the Parent will not be entitled to require Holders to
discontinue the sale or other disposition of Registrable Securities pursuant to
a Shelf Registration Statement or to suspend the use of the related Prospectus
for more than 90 days in any period of 12 consecutive months and provided
further that the Parent may only exercise such right twice in any 12 consecutive
month period.

        The Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment banker
or investment bankers and manager or managers (the "Underwriters") that will
administer the offering will be selected by the Majority Holders of the
Registrable Securities included in such offering.

        4.     Participation of Broker-Dealers in Exchange Offer.

        (a)   The Staff of the SEC has taken the position that any broker-dealer
that receives Exchange Securities in the Exchange Offer in exchange for
Securities that were acquired by such broker-dealer for its own account as a
result of market-making or other trading activities (a "Participating
Broker-Dealer") may be deemed to be an "underwriter" within the meaning of the
1933 Act and must deliver a prospectus meeting the requirements of the 1933 Act
in connection with any resale of such Exchange Securities.

        The Parent understands that it is the Staff's position that if the
Prospectus contained in the Exchange Offer Registration Statement includes a
plan of distribution containing a statement to the above effect and the means by
which Participating Broker-Dealers may resell the Exchange Securities, without
naming the Participating Broker-Dealers or specifying the amount of Exchange
Securities owned by them, such Prospectus may be delivered by Participating
Broker-Dealers to satisfy their prospectus delivery obligation under the 1933
Act in connection with resales of Exchange Securities for their own accounts, so
long as the Prospectus otherwise meets the requirements of the 1933 Act.

        (b)   In light of the above, notwithstanding the other provisions of
this Agreement, the Issuer and the Parent agree that the provisions of this
Agreement as they relate to a Shelf Registration shall also apply to an Exchange
Offer Registration to the extent, and with such reasonable modifications thereto
as may be reasonably requested by the Representatives or by one or more
Participating Broker-Dealers, in each case as provided in clause (ii) below, in
order to expedite or

12

--------------------------------------------------------------------------------



facilitate the disposition of any Exchange Securities by Participating
Broker-Dealers consistent with the positions of the Staff recited in
Section 21(a) above; provided that:

        (i)    the Parent shall not be required to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement, as would
otherwise be contemplated by Section 20(i), for a period exceeding 180 days
after the last Exchange Date (as such period may be extended pursuant to the
penultimate paragraph of Section 20 of this Agreement) and Participating
Broker-Dealers shall not be authorized by the Parent to deliver and shall not
deliver such Prospectus after such period in connection with the resales
contemplated by this Section 21; and

        (ii)   the application of the Shelf Registration procedures set forth in
Section 20 of this Agreement to an Exchange Offer Registration, to the extent
not required by the positions of the Staff of the SEC or the 1933 Act and the
rules and regulations thereunder, will be in conformity with the reasonable
request to the Parent by the Representatives or with the reasonable request in
writing to the Parent by one or more broker-dealers who certify to the
Representatives and the Parent in writing that they anticipate that they will be
Participating Broker-Dealers; and provided further that, in connection with such
application of the Shelf Registration procedures set forth in Section 20 to an
Exchange Offer Registration, the Parent shall be obligated (x) to deal only with
one of two entities representing the Participating Broker-Dealers, which shall
be J.P. Morgan Securities Inc. or Morgan Stanley & Co. Incorporated unless
either entity elects not to act as such representative, (y) to pay the fees and
expenses of only one counsel representing the Participating Broker-Dealers,
which shall be counsel to the Initial Purchasers unless such counsel elects not
to so act and (z) to cause to be delivered only one, if any, "cold comfort" or
similar letter relating to the Parent (plus only one, if any, "cold comfort" or
similar letter with respect to any other Person or businesses whose financial
statements are included or incorporated or deemed to be incorporated by
reference in the Exchange Offer Registration Statement) with respect to the
Prospectus in the form existing on the last Exchange Date and with respect to
each subsequent amendment or supplement, if any, effected during the period
specified in clause (i) above.

        (c)   The Representatives shall have no liability to the Issuer and the
Guarantors or any Holder with respect to any request that it may make pursuant
to Section 21(b) above.

        5.     Indemnification and Contribution.

        (a)   The Issuer and the Guarantors, jointly and severally, agree to
indemnify and hold harmless each Initial Purchaser, its affiliates, directors
and officers, each Holder and each Person, if any, who controls any Initial
Purchaser or any Holder within the meaning of either Section 15 of the 1933 Act
or Section 20 of the 1934 Act, or is under common control with, or is controlled
by, any Initial Purchaser or any Holder, from and against all losses, claims,
damages and liabilities (including, without limitation but subject to
Section 22(c) below, any legal or other expenses reasonably incurred by any
Initial Purchaser, any Holder or any such controlling or affiliated Person in
connection with defending or investigating any such action or claim) caused by
any untrue statement or alleged untrue statement of a material fact contained in
any Registration Statement (or any amendment thereto) pursuant to which Exchange
Securities or Registrable Securities were registered under the 1933 Act,
including all documents incorporated or deemed to be incorporated therein by
reference, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, or caused by any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus (as amended or supplemented if the
Parent shall have furnished any amendments or supplements thereto), or caused by
any omission or alleged omission to state therein a material fact necessary to
make the

13

--------------------------------------------------------------------------------



statements therein, in light of the circumstances under which they were made,
not misleading, except insofar as such losses, claims, damages or liabilities
are caused by any such untrue statement or omission or alleged untrue statement
or omission based upon information relating to the Initial Purchasers or any
Holder furnished to the Parent in writing through J.P. Morgan Securities Inc.,
Morgan Stanley & Co. Incorporated or any selling Holder, respectively, expressly
for use therein; provided, however, that the foregoing indemnity agreement with
respect to any preliminary Prospectus relating to a Shelf Registration Statement
shall not inure to the benefit of any Holder or Participating Broker-Dealer from
whom the Person asserting any such losses, claims, damages or liabilities
purchased Securities, or any person controlling such Holder or Participating
Broker-Dealer, if a copy of the final Prospectus relating to a Shelf
Registration Statement (as then amended or supplemented if the Parent shall have
furnished any amendments or supplements thereto) was not sent or given by or on
behalf of such Holder or Participating Broker-Dealer, as the case may be, to
such Person, if required by law so to have been delivered, at or prior to the
written confirmation of the sale of such Securities to such Person, and if such
final Prospectus (as so amended or supplemented) would have cured the defect
giving rise to such losses, claims, damages or liabilities, unless such failure
is the result of noncompliance by the Parent with Section 19(b), 20(e) or
20(i) or the penultimate paragraph of Section 20 hereof, or unless such defect
shall have been cured by a document incorporated or deemed to be incorporated by
reference in the final Prospectus. In connection with any Underwritten Offering
permitted by Section 20, the Issuer and the Guarantors will also indemnify the
Underwriters, if any, selling brokers, dealers and similar securities industry
professionals participating in the distribution, their officers and directors
and each Person who controls any such Persons (within the meaning of the 1933
Act and the 1934 Act) to the same extent as provided above with respect to the
indemnification of the Holders, if requested in connection with any Registration
Statement.

        (b)   Each Holder agrees, severally and not jointly, to indemnify and
hold harmless the Issuer, the Guarantors, the Initial Purchasers and the other
selling Holders, and each of their respective affiliates, directors and officers
and each Person, if any, who controls the Issuer or the Guarantors, any Initial
Purchaser and any other selling Holder within the meaning of either Section 15
of the 1933 Act or Section 20 of the 1934 Act to the same extent as the
foregoing indemnity from the Issuer and the Guarantors to the Initial Purchasers
and the Holders, but only with reference to information relating to such Holder
furnished to the Issuer or the Parent in writing by such Holder expressly for
use in any Registration Statement (or any amendment thereto) or any Prospectus
(or any amendment or supplement thereto).

        (c)   In case any suit, action, proceeding (including any governmental
investigation), claim or demand shall be instituted involving any Person in
respect of which indemnity may be sought pursuant to either paragraph (a) or
paragraph (b) above, such Person (the "Indemnified Party") shall promptly notify
the Person against whom such indemnity may be sought (the "Indemnifying Party")
in writing, the Indemnifying Party, upon request of the Indemnified Party, shall
retain one counsel reasonably satisfactory to the Indemnified Party to represent
the Indemnified Party and any others the Indemnifying Party may designate in
such proceeding and shall pay the fees and disbursements of such counsel related
to such proceeding. In any such proceeding, any Indemnified Party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Party unless (i) the Indemnifying Party
and the Indemnified Party shall have mutually agreed to the retention of such
counsel or (ii) the named parties to any such proceeding (including any
impleaded parties) include both the Indemnifying Party and the Indemnified Party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them. It is understood
that the Indemnifying Party shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for (a) the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Initial Purchasers and all Persons, if any, who control any Initial
Purchasers within

14

--------------------------------------------------------------------------------






the meaning of either Section 15 of the 1933 Act or Section 20 of the 1934 Act,
(b) the fees and expenses of more than one separate firm (in addition to any
local counsel) for the Parent, its directors, its officers who sign the
Registration Statement and each Person, if any, who controls the Parent within
the meaning of either such Section and (c) the fees and expenses of more than
one separate firm (in addition to any local counsel) for all Holders and all
Persons, if any, who control any Holders within the meaning of either such
Section, and that all such fees and expenses shall be reimbursed as they are
incurred. In such case involving the Initial Purchasers and Persons who control
the Initial Purchasers, such firm shall be designated in writing by J.P. Morgan
Securities Inc. and Morgan Stanley & Co. Incorporated. In such case involving
the Holders and such Persons who control Holders, such firm shall be designated
in writing by the Majority Holders. In all other cases, such firm shall be
designated in writing by the Issuer and the Guarantors. The Indemnifying Party
shall not be liable for any settlement of any proceeding effected without its
written consent but, if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Party agrees to indemnify the
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Party shall have requested that an Indemnifying Party reimburse
the Indemnified Party for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by the Indemnifying
Party of such request and (ii) the Indemnifying Party shall not have reimbursed
the Indemnified Party in accordance with such request prior to the date of such
settlement (unless such fees are being disputed in good faith). No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, effect
any settlement of any pending or threatened proceeding in respect of which such
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding.

        (d)   If the indemnification provided for in paragraph (a) or
paragraph (b) of this Section 22 is unavailable to an Indemnified Party or
insufficient in respect of any losses, claims, damages or liabilities, then each
Indemnifying Party under such paragraph, in lieu of indemnifying such
Indemnified Party thereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Indemnifying Party or Parties, on the one hand, and the
Indemnified Party or Parties, on the other hand, from the offering of the
Securities or the Exchange Securities or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in
clause (i) but also the relative fault of the Indemnifying Party or Parties on
the one hand and of the Indemnified Party or Parties on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Issuer and the Guarantors and the
Holders shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Issuer
and the Parent or by the Holders and the parties' relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Holders' respective obligations to contribute pursuant to this
Section 22(d) are several in proportion to the respective principal amount of
Registrable Securities of such Holders that were registered pursuant to a
Registration Statement, and not joint.

        (e)   The Issuer, the Guarantors and each Holder agree that it would not
be just or equitable if contribution pursuant to this Section 22 were determined
by pro rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that

15

--------------------------------------------------------------------------------






does not take account of the equitable considerations referred to in
paragraph (d) above. The amount paid or payable by an Indemnified Party as a
result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 22, no Holder shall be required
to indemnify or contribute any amount in excess of the amount by which the total
price at which Registrable Securities were sold by such Holder exceeds the
amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the 1933 Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 22 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Party at law or
in equity.

        (f)    The indemnity and contribution provisions contained in this
Section 22 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of the Initial Purchasers, any Holder or any Person controlling any of
the Initial Purchasers or any Holder, or by or on behalf of the Issuer or the
Guarantors, its officers or directors or any Person controlling the Issuer or
the Guarantors, (iii) acceptance of any of the Exchange Securities and (iv) any
sale of Registrable Securities pursuant to a Shelf Registration Statement.

        6.     Miscellaneous.

        (a)   No Inconsistent Agreements. The Issuer and the Guarantors have not
entered into, and on or after the date of this Agreement will not enter into,
any agreement which is inconsistent with the rights granted to the Holders of
Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof. The rights granted to the Holders hereunder do not in any way
conflict with and are not inconsistent with the rights granted to the holders of
the Issuer's and the Guarantors' other issued and outstanding securities under
any such agreements.

        (b)   Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Issuer and the Parent have obtained the written
consent of Holders of at least a majority in aggregate principal amount of the
outstanding Registrable Securities affected by such amendment, modification,
supplement, waiver or consent; provided, however, that no amendment,
modification, supplement, waiver or consent to any departure from the provisions
of Section 22 hereof shall be effective as against any Holder of Registrable
Securities unless consented to in writing by such Holder. Any amendments,
modifications, supplements, waivers or consents pursuant to this Section 23(b)
shall be by a writing executed by each of the parties hereto

        (c)   Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, telex, telecopier, or any courier guaranteeing overnight
delivery (i) if to a Holder, at the most current address given by such Holder to
the Issuer or the Parent by means of a notice given in accordance with the
provisions of this Section 23(c), which address initially is, with respect to
the Initial Purchasers, c/o J.P. Morgan Securities, Inc., 270 Park Avenue, New
York, New York 10017, Attention: Investment Grade Syndicate Desk, facsimile
number 212-834-6081 and Morgan Stanley & Co. Incorporated, 1585 Broadway, New
York, New York 10036, Attention: Michael Fusco; (ii) if to the Issuer or Parent,
initially at the Issuer's address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 23(c); and (iii) to

16

--------------------------------------------------------------------------------






such other persons at their respective addresses as provided in the Purchase
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 23(c).

        All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five Business
Days after being deposited in the mail, postage prepaid, if mailed; when
answered back, if telexed; when receipt is acknowledged, if telecopied; and on
the next Business Day if timely delivered to an air courier guaranteeing
overnight delivery.

        Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

        (d)   Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities, in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all of the terms of this Agreement, and by taking and holding
such Registrable Securities such Person shall be conclusively deemed to have
agreed to be bound by and to perform all of the terms and provisions of this
Agreement and such Person shall be entitled to receive the benefits hereof. The
Representatives and the Initial Purchasers (in their respective capacities as
Representatives and Initial Purchasers) shall have no liability or obligation to
the Issuer and the Guarantors with respect to any failure by a Holder to comply
with, or any breach by any Holder of, any of the obligations of such Holder
under this Agreement.

        (e)   Purchases and Sales of Securities. The Issuer and the Guarantors
shall not, and shall use their best efforts to cause their affiliates (as
defined in Rule 405 under the 1933 Act) not to, purchase and then resell or
otherwise transfer any Securities.

        (f)    Third Party Beneficiary. The Holders and the Initial Purchasers
shall be third party beneficiaries to the agreements made hereunder between the
Issuer and the Guarantors, on the one hand, and the Representatives, on the
other hand, and each of them shall have the right to enforce such agreements
directly to the extent it deems such enforcement necessary or advisable to
protect its rights or the rights of Holders or Initial Purchasers, respectively
hereunder.

        (g)   Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

        (h)   Appointment of Authorized Agent. By execution and delivery of this
Agreement, the Issuer acknowledges that it has, by separate written instrument,
appointed and designated, without power of revocation, Molson Coors Brewing
Company, with offices on the date hereof located at 1225 17th Street,
Suite 1875, Denver, Colorado 80202, as its authorized agent (the "Authorized
Agent") to accept and acknowledge on its behalf service of any and all process
which may be served in any claim, counterclaim or dispute of any kind or nature
whatsoever arising out of or in any way relating to this Agreement or the
transactions contemplated hereby brought in any New York State or U.S. federal
court located in the Borough of Manhattan, The City of New York. Such service
may be made by delivering a copy of such process to the Issuer in care of the
Authorized Agent at the address specified above for the Authorized Agent and
obtaining a receipt therefor, and the Issuer hereby irrevocably authorizes and
directs the Authorized Agent to accept such service on its behalf. The Issuer
represents and warrants that the Authorized Agent has agreed to act as said
agent for service of process, and agrees that service of process in such manner
upon the

17

--------------------------------------------------------------------------------






Authorized Agent shall be deemed to the fullest extent permitted by applicable
law, in every respect effective service of process upon the Issuer in any claim.
The Issuer further agrees to take any and all action, including the execution
and filing of any and all such documents and instruments, as may be necessary to
continue such designation and appointment of the Authorized Agent in full force
and effect. Nothing herein contained shall, however, in any manner limit the
rights of the Initial Purchasers to serve process in any other manner permitted
by applicable law or obtain jurisdiction over the Issuer or bring suits, actions
or proceedings against the Issuer in such other jurisdictions, and in such
manner as may be permitted by applicable law.

If the Authorized Agent is consolidated with or merged into another entity
incorporated in the United States (a "U.S. Entity"), then the surviving entity
shall succeed as, and shall be substituted for, the Authorized Agent. If the
Authorized Agent is consolidated with or merged into a subsidiary of Parent that
is not a U.S. Entity, is sold or transferred to another Person or is liquidated,
then the Issuer shall appoint another U.S. subsidiary of Parent or CT
Corporation System as the authorized agent for service of process.

        (i)    Judgment Currency. The Issuer hereby covenants and agrees that
the following provisions shall apply to conversion of currency in the case of
this Agreement.

        (i)    If, for the purposes of obtaining judgment in, or enforcing the
judgment of, any court, it becomes necessary to convert a sum due hereunder into
any currency other than U.S. dollars, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
the rate at which in accordance with normal banking procedures a national bank
selected by the Parent could purchase U.S. dollars with such other currency in
The City of New York on the Business Day preceding that on which final judgment
is given. The obligations of the Issuer in respect of any sum due from it to any
Initial Purchaser shall, notwithstanding any judgment in a currency other than
U.S. dollars, not be discharged until the first Business Day, following receipt
by such Initial Purchaser of any sum adjudged to be so due in such other
currency, on which (and only to the extent that) such Initial Purchaser may in
accordance with normal banking procedures purchase U.S. dollars with such other
currency.

        (ii)   The Issuer and each Guarantor hereby agrees to indemnify the
Initial Purchasers, each Holder and each other Indemnified Party against any
loss incurred by any of them as a result of any judgment or order being given or
made for any amount due under this Agreement and such judgment or order being
expressed and paid in the judgment currency and as a result of any variation as
between (i) the rate of exchange at which the U.S. dollar amount is converted
into the judgment currency for the purpose of such judgment or order and
(ii) the spot rate of exchange in The City of New York at which the Issuer or
such Guarantor on the date of payment of judgment or order is able to purchase
U.S. dollars with the amount of the judgment currency actually paid by the
Issuer or such Guarantor. The foregoing indemnity shall continue in full force
and effect notwithstanding any such judgment or order as aforesaid. The term
"spot rate of exchange" shall include any premiums and costs of exchange payable
in connection with the purchase of, or conversion into, U.S. dollars.

        (j)    Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.

        (k)   Governing Law. This Agreement shall be governed by the laws of the
State of New York.

        (l)    Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby. The Issuer, the
Guarantors

18

--------------------------------------------------------------------------------






and the Initial Purchasers shall endeavor in good faith negotiations to replace
the invalid, void or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, void or
unenforceable provisions.

        (m)  Miscellaneous. This Agreement contains the entire agreement between
the parties relating to the subject matter hereof and supersedes all oral
statements and prior writings with respect thereto.

19

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.


 
 
MOLSON COORS CAPITAL FINANCE ULC
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
MOLSON COORS BREWING COMPANY
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
COORS BREWING COMPANY
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
COORS DISTRIBUTING COMPANY
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
COORS INTERNATIONAL MARKET DEVELOPMENT, L.L.L.P.
 
 
By:
 
COORS GLOBAL PROPERTIES, INC.
Title: General Partner
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
COORS GLOBAL PROPERTIES, INC.
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:          

20

--------------------------------------------------------------------------------




 
 
COORS WORLDWIDE, INC.
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
COORS INTERCONTINENTAL, INC.
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
COORS BREWING COMPANY INTERNATIONAL INC.
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
Accepted as of the date hereof
 
 
Acting severally on behalf of itself and the several Initial Purchasers named in
the Purchase Agreement
 
 
J. P. MORGAN SECURITIES INC.
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
MORGAN STANLEY & CO. INCORPORATED
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:

21

--------------------------------------------------------------------------------





QuickLinks


U.S. PURCHASE AGREEMENT
